                 Case 19-11781-LSS              Doc 62       Filed 08/14/19         Page 1 of 72



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

FURIE OPERATING ALASKA, LLC, et al.,1 Case No. 19-11781 (LSS)

                           Debtors.                        (Joint Administration Requested)

                                                           Re: Docket No. 11

                                 INTERIM ORDER
                         (I) AUTHORIZING THE DEBTORS
                    TO (A) OBTAIN POSTPETITION FINANCING
                  ON A SUPER-PRIORITY, SENIOR SECURED BASIS,
              (B) USE CASH COLLATERAL, (II) GRANTING ADEQUATE
           PROTECTION TO PREPETITION LENDERS, (III) MODIFYING
         THE AUTOMATIC STAY, AND (IV) SCHEDULING A FINAL HEARING

         Upon the motion dated August 9, 2019 (the “Motion”)2 of Furie Operating Alaska, LLC

(“FOA”), Cornucopia Oil & Gas Company, LLC (“Cornucopia”), and Corsair Oil & Gas LLP

(“Corsair”) as debtors and debtors in possession (collectively, the “Debtors” or “Borrowers”) in

the above captioned chapter 11 cases (these “Chapter 11 Cases”), pursuant to sections 105, 361,

362, 363, and 364 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),

rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and rules 2002-1, 4001-2, and 9013-1(m) of the Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), seeking entry of an interim order (this “Interim Order”) and a final order (the “Final




1
         The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
         Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC
         (8012). The location of the Debtors’ corporate headquarters and the service address for all Debtors is 188
         W. Northern Lights Blvd. Suite 620, Anchorage, Alaska 99503.
2
         Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms as
         set forth in the Motion and the DIP Documents.
               Case 19-11781-LSS       Doc 62       Filed 08/14/19   Page 2 of 72



Order” and, together with the Interim Order, the “DIP Orders”) providing for, among other

things:

          1.   authority for the Borrowers to obtain superpriority senior secured postpetition

financing in the principal amount of up to $15 million (the “DIP Facility”) pursuant to the terms

and conditions of that certain superpriority senior secured Debtor in Possession Credit

Agreement dated August 8, 2019 (the “DIP Credit Agreement,” together with all agreements,

documents, certificates, and instruments including the Approved Budget (as defined herein),

delivered or executed from time to time in connection therewith, each as hereafter amended,

restated, amended and restated, supplemented, or otherwise modified from time to time in

accordance with the terms thereof and hereof, collectively, the “DIP Documents”), by and among

the Borrowers and Energy Capital Partners Mezzanine Opportunities Fund A, LP, as agent (the

“DIP Agent”), Energy Capital Partners Mezzanine Opportunities Fund A, LP (“ECP Fund A”),

Energy Capital Partners Mezzanine Opportunities Fund B, LP (“ECP Fund B”), and Energy

Capital Partners Mezzanine Opportunities Fund, LP (“ECP Fund”, and together with ECP Fund

A and ECP Fund B, the “ECP DIP Lenders”), Melody Special Situations Offshore Credit Mini-

Master Fund., L.P., Melody Capital Partners Offshore Credit Mini-Master Fund, L.P., Melody

Capital Partners Onshore Credit Fund., L.P. and Melody Capital Partners FDB Credit Fund, L.P.

and/or their respective affiliates (the “Melody Lenders”) and AFG Investments 1A. LLC (the

“McGinty Lender,” and, collectively with the ECP DIP Lenders and the Melody Lenders, the

“DIP Lenders” and, together with the DIP Agent, the “DIP Secured Parties”), substantially in the

form attached hereto as Exhibit A;

          2.   authority for the Debtors to (a) execute, deliver, and perform under the DIP

Documents and (b) perform such other acts as may be necessary or desirable in connection with

                                                2
               Case 19-11781-LSS              Doc 62         Filed 08/14/19       Page 3 of 72



the DIP Documents, including ongoing adherence by the Debtors to their existing deposit

account and cash management arrangements (as modified herein and by that certain Interim

Order Authorizing Debtors to Continue Using Existing Bank Accounts, Business Forms, and

Cash Management [Docket No. 57] (the “Cash Management Order”));

       3.       authority for the Debtors to use Cash Collateral (as such term is defined in

section 363(a) of the Bankruptcy Code, the “Cash Collateral”) as of the Petition Date pursuant to

and in accordance with the Approved Budget (as defined herein), the Workover Plan, the Cash

Management Order and the DIP Orders;

       4.       a grant to the DIP Agent, for the benefit of the DIP Secured Parties, and any other

parties referred to in the DIP Credit Agreement with respect to the DIP Obligations (as defined

below), of security interests in and liens on the DIP Collateral (as defined below) and a

superpriority administrative expense claim, to the extent and as provided in this Order and the

DIP Documents and subject and subordinate to the Carve-Out and Non-Primed Excepted Liens3,

effective and perfected immediately upon entry of this Interim Order (collectively, the “DIP

Liens”) without the need for any further action or notice:

                (a)    pursuant to section 364(c)(1) of the Bankruptcy Code, joint and several

superpriority allowed administrative expense claim status, which claims shall be senior to all

other administrative expense claims in these Chapter 11 Cases, including those specified in




3
       “Non-Primed Excepted Liens” means, other than the existing Prepetition Liens in favor of the Prepetition
       Term Loan Secured Parties created under the Prepetition Term Loan Documents, (x) valid, perfected and
       unavoidable liens or security interests in existence as of the Petition Date or (y) valid and unavoidable liens
       or security interests in existence for amounts outstanding as of the Petition Date that are perfected after the
       Petition Date as permitted by Section 546(b) of the Bankruptcy Code, but in each case under the foregoing
       clause (x) and (y), only to the extent such valid, perfected and unavoidable liens are senior by operation of
       law in priority to the Prepetition Secured Obligations.

                                                         3
               Case 19-11781-LSS           Doc 62        Filed 08/14/19     Page 4 of 72



sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 552(b), 726, 1113, and

1114 of the Bankruptcy Code or any other provisions of the Bankruptcy Code;

                (b)    pursuant to section 364(c)(2) of the Bankruptcy Code, a perfected first

priority security interest in and lien on all DIP Collateral, now or hereafter acquired and all

proceeds thereof, other than the Prepetition Tax Credit Priority Collateral4 (the “DIP Priority

Collateral”), to the extent such DIP Priority Collateral is not subject to a Lien as of the Petition

Date;

                (c)    pursuant to section 364(c)(3) of the Bankruptcy Code, a perfected

junior-priority security interest and lien on Prepetition Tax Credit Priority Collateral and DIP

Priority Collateral, now or hereafter acquired and all proceeds thereof, but only to the extent the

Prepetition Tax Credit Priority Collateral or DIP Priority Collateral is subject to Non-Primed

Excepted Liens;

                (d)    pursuant to section 364(d)(1) of the Bankruptcy Code, a perfected first

priority priming security interest in and lien on the DIP Priority Collateral, subject to any

existing Lien (other than any Collateral subject to Non-Primed Excepted Liens which are

described in paragraph (c) above) and a perfected second priority priming security interest and

lien on the Prepetition Tax Credit Priority Collateral (such security interests and liens, the

“Priming Lien”), which Priming Lien: (i) shall be senior in all respects to the interests in such

property of the Prepetition Term Loan Secured Parties under the Prepetition Term Loan

Documents; (ii) shall be senior to the interests of the Prepetition Tax Credit Secured Parties in

the ECP Priority Collateral (as defined in the Prepetition Intercreditor Agreement) and

immediately junior to the interests of the Prepetition Tax Credit Secured Parties in the
4
        “Prepetition Tax Credit Priority Collateral” shall have the meaning ascribed to the term “Tax Credit
        Priority Collateral” in the Prepetition Intercreditor Agreement.

                                                     4
               Case 19-11781-LSS          Doc 62       Filed 08/14/19   Page 5 of 72



Prepetition Tax Credit Priority Collateral; (iii) shall be senior to any Adequate Protection Liens

granted to the Prepetition Term Loan Administrative Agent; and (iv) shall be senior to the

Adequate Protection Liens granted to the Prepetition Tax Credit Administrative Agent as it

relates to the ECP Priority Collateral;

       5.      authority for the Debtors to pay the principal, interest, fees, expenses, and other

amounts payable under the DIP Documents as such become due, including, the reasonable and

documented fees and disbursements of the DIP Agent’s and the DIP Lenders’ attorneys,

advisers, accountants, and other consultants, all to the extent provided in and in accordance with

the terms of the DIP Credit Agreement and DIP Documents;

       6.      the granting of adequate protection on account of the Debtors’ use of Cash

Collateral and any diminution in value of the Prepetition Secured Parties’ (as defined below)

respective interests in the Prepetition Collateral, subject to and pursuant to the terms and

conditions set forth in this Interim Order, to:

               (a)   the Prepetition Term Loan Secured Parties under that certain Second
                     Amended and Restated Credit Agreement, dated as of April 12, 2018 (as
                     amended, restated, supplemented, or otherwise modified from time to time
                     prior to the date hereof, the “Prepetition Term Loan Credit Agreement” and,
                     collectively with all agreements, documents, notes (including in respect of
                     the Tranche A Loans, Tranche B Loans, and Tranche C Loans, each as
                     defined in the Prepetition Term Loan Credit Agreement), letters of credit
                     (including the Letters of Credit, as defined in the Prepetition Term Loan
                     Credit Agreement), mortgages, security agreements, pledges, guarantees,
                     subordination agreements, deeds, account agreements, instruments,
                     indemnities, indemnity letters, working fee letters, side letter agreements,
                     assignments, charges, amendments, and any other agreements delivered
                     pursuant thereto or in connection therewith, the “Prepetition Term Loan
                     Documents”) by and among Cornucopia and FOA, as borrowers
                     (the “Prepetition Obligors”), Energy Capital Partners Mezzanine
                     Opportunities Fund A, LP, as collateral agent and as administrative agent (in
                     such capacity, the “Prepetition Term Loan Administrative Agent”) for the
                     lenders thereunder (the “Prepetition Term Loan Lenders” and, collectively
                     with the Prepetition Term Loan Administrative Agent, the “Prepetition

                                                   5
               Case 19-11781-LSS             Doc 62        Filed 08/14/19       Page 6 of 72



                      Term Loan Secured Parties”), and the Prepetition Term Loan Lenders,
                      subject to:

                       (i)       that certain Intercreditor Agreement, dated as of July 30, 2015 (as
                                 amended, restated, supplemented, or otherwise modified,
                                 the “Prepetition Intercreditor Agreement”);5 and

                       (ii)      that certain side letter agreement, dated as of August 8, 2019 and
                                 attached hereto as Exhibit B (the “New Side Letter”);

               (b)    the Prepetition Tax Credit Secured Parties under that certain Credit
                      Agreement, dated as of July 30, 2015 (as amended, restated, supplemented,
                      or otherwise modified from time to time prior to the date hereof, the
                      “Prepetition Tax Credit Agreement” and, collectively with all agreements,
                      documents, notes, mortgages, security agreements, pledges, guarantees,
                      subordination agreements, deeds, instruments, indemnities, indemnity
                      letters, working fee letters, assignments, charges, amendments, and any
                      other agreements delivered pursuant thereto or in connection therewith, the
                      “Prepetition Tax Credit Documents,” and together with the Prepetition Term
                      Loan Documents, the “Prepetition Loan Documents”) by and among the
                      Prepetition Obligors, ING Capital, LLC, as collateral agent and as
                      administrative agent (in such capacity, the “Prepetition Tax Credit
                      Administrative Agent”) for the lenders thereunder (the “Prepetition Tax
                      Credit Lenders” and, collectively with the Prepetition Tax Credit
                      Administrative Agent, the “Prepetition Tax Credit Secured Parties”), and the
                      Prepetition Tax Credit Lenders, subject to the Prepetition Intercreditor
                      Agreement;

       7.      a modification of the automatic stay imposed by section 362 of the Bankruptcy

Code to the extent necessary to implement and effectuate the terms and provisions of the DIP

Documents and this Interim Order, as set forth herein;

       8.      approval of the Milestones in accordance with the DIP Credit Agreement through

the implementation of a bid, auction, and sale process whereby the DIP Agent and Prepetition

Term Loan Administrative Agent shall have the right to credit bid, subject to the Prepetition



5
       For purposes of this Interim Order, the Prepetition Term Loan Secured Parties and the Prepetition Tax
       Credit Secured Parties are referred to collectively as the “Prepetition Secured Parties” and the Prepetition
       Term Loan Administrative Agent and the Prepetition Tax Credit Administrative Agent are referred to
       collectively as the “Prepetition Agents.”

                                                       6
                Case 19-11781-LSS               Doc 62        Filed 08/14/19       Page 7 of 72



Intercreditor Agreement, up to the full amount of the DIP Obligations, and the Prepetition

Secured Obligations (as defined below), respectively, in accordance with the Milestones;

        9.       scheduling of a final hearing (the “Final Hearing”) to consider entry of the Final

Order and approving the form of notice with respect to the Final Hearing; and

        10.      granting the Debtors such other and further relief as is just and proper.

        The Court having considered the Motion, the Declaration of Scott M. Pinsonnault in

Support of Debtors’ Chapter 11 Petitions and First Day Motions [Docket No. 2] (the “First Day

Declaration”), the DIP Documents, the evidence submitted or proffered at the interim hearing to

consider the relief requested in the Motion held on August 12, 2019 (the “Interim Hearing”); and

notice of the Interim Hearing having been given in accordance with Bankruptcy Rules 4001(b),

(c) and (d), and 9014; and Local Rules 2002-1, 4001-1(a), 5005-1, and 9013-1(m); and all

objections, if any, to the interim relief requested in the Motion having been withdrawn resolved,

or overruled by the Court; and it appearing to the Court that granting the interim relief requested

in the Motion as modified by this Interim Order is necessary to avoid immediate and irreparable

harm to the Debtors and their estates, and otherwise is fair and reasonable and in the best

interests of the Debtors, their estates, and their creditors and equity holders, and is essential for

the continued operation of the Debtors’ business; and after due deliberation and consideration,

and good and sufficient cause appearing therefor:

        THE COURT HEREBY FINDS AND DETERMINES:6

        11.      Petition Date. On August 9, 2019 (the “Petition Date”), each of the Debtors filed

with the Court a voluntary petition for relief under chapter 11 of the Bankruptcy Code, and each

is continuing to manage its properties and to operate its business as a debtor in possession

6
    To the extent any findings of fact constitute conclusions of law, they are adopted as such, and vice versa.

                                                          7
              Case 19-11781-LSS         Doc 62       Filed 08/14/19   Page 8 of 72



pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been

appointed for any Debtor.

       12.     No Committee. As of the date hereof, the Office of the United States Trustee

(the “U.S. Trustee”) has not yet appointed any statutory committee in these Chapter 11 Cases.

       13.     Jurisdiction and Venue. This Court has jurisdiction over these Chapter 11 Cases,

this Motion, the parties, and the Debtors’ property pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(D). Venue for these Chapter 11 Cases and

proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The

statutory predicates for the relief sought herein are sections 105, 361, 362, 363, 364, and 507 of

the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6004, and 9014, and Local Rules 2002-

1, 4001-2, and 9013-1(m).

       14.     Adequate Notice. On August 9, 2019, the Debtors filed the Motion with the Court

pursuant to Bankruptcy Rules 2002, 4001, and 9014, and based on the affidavit of service filed at

Docket No. 38 provided notice of the Motion and the Interim Hearing by electronic mail,

facsimile, hand delivery, or overnight delivery to the following parties and/or their respective

counsel as indicated below: (a) the U.S. Trustee; (b) the Internal Revenue Service; (c) the parties

included on the Debtors’ consolidated list of their thirty (30) largest unsecured creditors;

(d) counsel to the Prepetition Term Loan Administrative Agent for itself and for the ECP

Lenders; (e) counsel to the Melody Lenders; (f) counsel to the Prepetition Tax Credit

Administrative Agent for itself and for the Prepetition Tax Credit Lenders; (g) counsel to the DIP

Agent, counsel to the ECP DIP Lenders, counsel to the Melody DIP Lenders and counsel to the

McGinty Lender; and (h) all parties holding security interests in any of the Debtors’ assets. The




                                                 8
               Case 19-11781-LSS         Doc 62       Filed 08/14/19    Page 9 of 72



parties have made reasonable efforts to afford the best notice possible under the circumstances

and such notice is good and sufficient to permit the relief set forth in this Interim Order.

       15.     DIP Facility. The DIP Facility consists of

               (a)    a new money term loan superpriority, senior secured debtor-in-possession

credit facility in the aggregate amount of up to $15 million (the loans made pursuant to the DIP

Facility, the “DIP Loans”), which includes:

                     (i)     upon entry of this Interim Order, up to $7,000,000 of new money

     debtor-in-possession term loan financing, subject to satisfaction of the conditions precedent

     contained in the DIP Documents, the Interim Order, and the Approved Budget (the

     “Interim Facility”), having a final maturity of the earlier of (i) thirty-five (35) calendar days

     from the date of the Interim Order approving the DIP Facility (the “Interim Facility

     Maturity Date”) if the Final Order has not been entered by such time, and (ii) the Maturity

     Date (defined below), which Interim Order shall be acceptable in form and substance to

     each of the DIP Lenders, acting reasonably; and

                     (ii)    upon entry of the Final Order, up to an additional $8,000,000 in

     aggregate principal amount of senior secured, debtor-in-possession term loan financing,

     payable in full and in cash on the Maturity Date, subject to satisfaction of conditions

     precedent in the DIP Documents, and the Final Order, which Final Order shall be

     acceptable in form and substance to each of the DIP Lenders, acting reasonably.

       16.     Need for Postpetition Financing and Use of Cash Collateral. Good cause has

been shown for immediate entry of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2)

and (c)(2). The Debtors’ need to use Cash Collateral and to obtain credit pursuant to the DIP

Facility as provided for herein to enable the Debtors to continue operations and to administer and

                                                  9
              Case 19-11781-LSS          Doc 62     Filed 08/14/19      Page 10 of 72



preserve the value of their estates. The ability of the Debtors to finance their operations, to

maintain business relationships with their vendors, suppliers, and customers, to pay their

employees, and otherwise to finance their operations requires the availability of working capital

from the DIP Facility and the use of Cash Collateral. Without the ability to access the DIP

Facility or Cash Collateral, the Debtors, their estates, their creditors, and the possibility for a

successful chapter 11 would suffer immediate and irreparable harm. The Debtors do not have

sufficient available sources of working capital and financing to operate their businesses or

maintain their properties in the ordinary course of business without the DIP Facility and

authorized use of Cash Collateral.

       17.     No Credit Available on More Favorable Terms. The DIP Facility is the best

source of debtor-in-possession financing available to the Debtors. Given their current financial

condition, financing arrangements, and capital structure, the Debtors are unable to obtain (i)

adequate unsecured credit allowable under either sections 364(b) and 503(b)(l) of the Bankruptcy

Code or section 364(c)(l) of the Bankruptcy Code, (ii) adequate credit secured by a senior lien on

unencumbered assets of their estates under section 364(c)(2) of the Bankruptcy Code,

(iii) adequate credit secured by a lien that is junior as to all the encumbered assets of their estates

under section 364(c)(3) of the Bankruptcy Code, or (iv) secured credit under section 364(d)(l) of

the Bankruptcy Code from sources other than the DIP Lenders on terms more favorable than the

terms of the DIP Facility. The Prepetition Secured Parties would not consent to the Priming

Liens on any other terms (including, without limitation, without the payment of Fees and

Expenses).

       18.     Good Faith of the Agent and the DIP Lenders.




                                                  10
               Case 19-11781-LSS      Doc 62     Filed 08/14/19    Page 11 of 72



                (a)   Willingness to Provide Financing. The DIP Lenders have indicated a

willingness to provide financing to the Debtors subject to: (a) the entry by this Court of this

Interim Order; (b) approval by this Court of the terms and conditions of the DIP Facility and the

DIP Documents; and (c) entry of findings by this Court that such financing is necessary to the

Debtors’ estates, that the DIP Agent and DIP Lenders are extending credit to the Debtors

pursuant to the DIP Documents in good faith, and that the DIP Agent’s and DIP Lenders’ claims,

Superpriority Claims (as defined below), security interests, liens, and other protections granted

pursuant to this Interim Order and the DIP Documents will have the protections provided in

section 364(e) of the Bankruptcy Code and will not be affected by any subsequent reversal,

modification, vacatur, amendment, reargument, or reconsideration of this Interim Order, or any

other order.

                (b)   Business Judgment and Good Faith Pursuant to Section 364(e). The

terms and conditions of this Interim Order, the DIP Facility, and the DIP Documents, and the

fees paid and to be paid thereunder, are fair, reasonable, and the best available to the Debtors

under the circumstances, reflect the Debtors’ exercise of prudent and sound business judgment,

and are supported by reasonably equivalent value and consideration. The DIP Facility and the

use of Cash Collateral were negotiated in good faith and at arm’s length among the Debtors, the

DIP Secured Parties, and the Prepetition Secured Parties. The use of Cash Collateral and credit

to be extended under the DIP Facility shall be deemed to have been so allowed, advanced, made,

used, and extended in good faith, and for valid business purposes and uses, within the meaning

of section 364(e) of the Bankruptcy Code, and the DIP Agent and the DIP Lenders are therefore

entitled to the protection and benefits of section 364(e) of the Bankruptcy Code and this Interim

Order.

                                               11
             Case 19-11781-LSS          Doc 62    Filed 08/14/19      Page 12 of 72



       19.     Debtors’ Stipulations. Without prejudice to the rights of any other party set forth

in Paragraph VV below (but subject to the limitations thereon contained in Paragraph FF below),

each Debtor admits, acknowledges, agrees, and stipulates as follows:

               (a)   Prepetition Term Loan Obligations. As of the Petition Date, the Prepetition

Obligors were truly and justly indebted and liable to the Prepetition Term Loan Secured Parties,

without defense, counterclaim, recoupment, or offset of any kind, in the aggregate principal

amount of not less than: (i) $368,120,316 pursuant to and in accordance with the terms of the

Prepetition Term Loan Documents, plus (ii) that certain letter of credit outstanding as of the

Effective Date that was originally arranged under and issued in connection with the Prepetition

Term Loan Agreement by the Letter of Credit Issuer in respect of the APC Gas Sales Agreement

(the “Letter of Credit”) in the face amount of $6,000,000, plus (iii) (A) accrued and unpaid

interest (including at the default rate) from and after January 1, 2019 thereon, excluding any such

interest with respect to the Tranche C Loans that has been paid in kind by adding such interest to

the amount set forth in clause (i), (B) any additional fees, costs, and expenses (including, but not

limited to, any attorneys’, financial advisors’, and other professionals fees and expenses) that are

chargeable or reimbursable under the Prepetition Term Loan Documents, and (C) all other

charges, indemnities, and other costs and obligations incurred therewith, whether arising before

or after the Petition Date, including any Obligations (as defined in the Prepetition Term Loan

Documents) of any kind or nature, whether or not evidenced by any note, agreement, or other

instrument, whether or not contingent, whenever arising, accrued, accruing, due, owing, or

chargeable in respect of any of the Debtors’ obligations under the Prepetition Term Loan

Documents (collectively, the “Prepetition Term Loan Obligations”). The Prepetition Term Loan

Obligations consist of three tranches of debt, which include the following:

                                                 12
             Case 19-11781-LSS        Doc 62     Filed 08/14/19    Page 13 of 72



Tranches                         Lenders                                Principal Amount
                                                                           Outstanding
Tranche        (i) Energy Capital Partners Mezzanine              at least $51,980,178 million
A             Opportunities Fund, LP; (ii) Energy Capital         aggregate principal amount of
              Partners Mezzanine Opportunities Fund A, LP         term loans and $5,334,864
              (Lender and Administrative Agent); and (iii)        million of interest as of the
              Energy      Capital    Partners   Mezzanine         Petition Date, plus any
              Opportunities Fund B, LP.                           additional accrued and unpaid
                                                                  interest (including default rate
              (i) Melody Special Situations Offshore Credit       interest) thereon.
              Mini-Master Fund, L.P.; (ii) Melody Capital
              Partners Offshore Credit Mini-Master Fund,          $6 million face amount of
              L.P.; (iii) Melody Capital Partners Onshore         issued but currently undrawn
              Credit Fund, L.P.; and (iv) Melody Capital          Letter of Credit.
              Partners FDB Credit Fund, L.P.

Tranche       (i) Energy Capital Partners Mezzanine               at least $39,704,895 million
B             Opportunities Fund, LP; (ii) Energy Capital         aggregate principal amount of
              Partners Mezzanine Opportunities Fund A, LP;        term loans and $4,075,019
              and (iii) Energy Capital Partners Mezzanine         million of interest as of the
              Opportunities Fund B, LP.                           Petition Date, plus any
                                                                  additional accrued and unpaid
                                                                  interest (including default rate
                                                                  interest) thereon.


Tranche       (i) Energy Capital Partners Mezzanine               at least $276,435,243 million
C             Opportunities Fund, LP; (ii) Energy Capital         aggregate principal amount of
              Partners Mezzanine Opportunities Fund A, LP;        term loans and $28,371,287
              (iii) Energy Capital Partners Mezzanine             million of interest as of the
              Opportunities Fund B, LP; (iv) Energy Capital       Petition Date, plus any
              Partners Mezzanine (Alaska Midstream Co-            additional accrued and unpaid
              Invest), LP; and (v) Energy Capital Partners        interest (including default rate
              Mezzanine (Alaska Midstream Co-Invest) II, LP       interest) thereon.
              (collectively, the “ECP Lenders”).


              (b)    Prepetition Tax Credit Obligations. As of the Petition Date, the Prepetition

Obligors were truly and justly indebted and liable to the Prepetition Tax Credit Secured Parties,

without defense, counterclaim, recoupment, or offset of any kind, in the aggregate principal

amount of not less than: (i) $74,661,388 outstanding pursuant to and in accordance with the

terms of the Prepetition Tax Credit Documents, plus (ii) (A) accrued and unpaid interest thereon,

                                               13
              Case 19-11781-LSS        Doc 62     Filed 08/14/19     Page 14 of 72



(B) any additional fees, costs, and expenses (including, but not limited to, any attorneys’,

financial advisors’, and other professionals fees and expenses) that are chargeable or

reimbursable under the Prepetition Tax Credit Documents, and (C) all other charges,

indemnities, and other costs and obligations incurred therewith, whether arising before or after

the Petition Date, including any Obligations (as defined in the Prepetition Tax Credit

Documents) of any kind or nature, whether or not evidenced by any note, agreement, or other

instrument, whether or not contingent, whenever arising, accrued, accruing, due, owing, or

chargeable in respect of any of the Debtors’ obligations under the Prepetition Tax Credit

Documents (collectively, the “Prepetition Tax Credit Obligations” and, collectively with the

Prepetition Term Loan Obligations, the “Prepetition Secured Obligations”).

               (c)   Validity of Prepetition Secured Obligations and Prepetition Loan

Documents. The Prepetition Secured Obligations constitute legal, valid, and binding obligations

of each of the Prepetition Obligors. No offsets, defenses, or counterclaims to, or claims or

causes of action that could reduce the amount or ranking of, the Prepetition Secured Obligations

exist.   No portion of the Prepetition Secured Obligations is subject to set-off, avoidance,

impairment, disallowance, recharacterization, reduction, subordination (whether equitable,

contractual, or otherwise), counterclaims, recoupment, cross-claims, defenses, or any other

challenges under or pursuant to the Bankruptcy Code or any other applicable domestic or foreign

law or regulation by any person or entity. The Prepetition Loan Documents are valid and

enforceable by each of the Prepetition Secured Parties against each of the Prepetition Obligors.

The Prepetition Secured Obligations constitute allowed claims against the Prepetition Obligors’

estates. As of the Petition Date, the Debtors or their estates have no claim or cause of action

against any of the Prepetition Secured Parties or their agents, in such capacities, whether arising

                                                14
             Case 19-11781-LSS          Doc 62     Filed 08/14/19      Page 15 of 72



under applicable state, federal, or foreign law (including, without limitation, any

recharacterization, subordination, avoidance, or other claims arising under or pursuant to sections

105, 510, or 542 through 553 of the Bankruptcy Code or otherwise), or whether arising under or

in connection with any of the Prepetition Loan Documents (or the transactions contemplated

thereunder), the Prepetition Secured Obligations, or the Prepetition Liens (as defined below).

               (d)   Description of Prepetition Liens and Prepetition Collateral.

                           (i) Pursuant to and as more particularly described in the Prepetition

     Term Loan Documents, the Prepetition Term Loan Obligations are secured by, among

     other things, (1) first priority liens on substantially all personal property, real property, and

     mixed personal and real property of the Debtors (other than the Prepetition Tax Credit

     Priority Collateral) (the “Term Loan Prepetition Liens”), and (2) second priority liens on

     the Prepetition Tax Credit Priority Collateral, in each case, subject to the Prepetition

     Intercreditor Agreement and including mortgages on, security interests in, and assignments

     or pledges of certain property described in the Prepetition Term Loan Documents,

     including, without limitation, Cash Collateral and other “Collateral” as such term is defined

     in the Prepetition Term Loan Credit Agreement (collectively, the “Term Loan Prepetition

     Collateral”).

                           (ii)       Pursuant to and as more particularly described in the

     Prepetition Tax Credit Documents, the Prepetition Tax Credit Obligations are secured by,

     among other things, (1) first priority perfected liens on the Prepetition Tax Credit Priority

     Collateral; and (2) second priority perfected liens on substantially all other personal

     property, real property, and mixed personal and real property of the Debtors that also

     secures the Prepetition Term Loan Obligations (junior only to the lien of the Prepetition

                                                 15
             Case 19-11781-LSS          Doc 62    Filed 08/14/19      Page 16 of 72



     Term Loan Secured Parties securing the Prepetition Term Loan Obligations and permitted

     prior liens thereunder) (the “Prepetition Tax Credit Liens” and, collectively with the Term

     Loan Prepetition Liens, the “Prepetition Liens”), in each case, subject to the Prepetition

     Intercreditor Agreement and including mortgages on, security interests in, and assignments

     or pledges of certain property described in the Prepetition Tax Credit Documents,

     including, without limitation, certain Cash Collateral, and other “Collateral” as such term is

     defined in the Prepetition Tax Credit Documents (collectively, the “Tax Credit Prepetition

     Collateral” and, collectively with the Term Loan Prepetition Collateral, the “Prepetition

     Collateral”).

                           (iii)      The Prepetition Intercreditor Agreement governs, among

     other things, as between the holders of Prepetition Term Loan Obligations and the holders

     of Prepetition Tax Credit Obligations: (1) the relative priority of the Prepetition Liens and

     any liens granted to Prepetition Secured Parties; (2) the payment priority of such holders

     with respect to proceeds of the Prepetition Collateral; and (3) the rights and remedies of

     such holders with respect to debtor-in-possession financing, use of cash collateral, and

     adequate protection in a chapter 11 case.

               (e)   Validity and Perfection of Prepetition Liens. The Debtors admit, stipulate,

acknowledge, and agree that the Prepetition Liens are: (i) legal, valid, binding, perfected, non-

avoidable, and enforceable liens on and security interests in the applicable Prepetition Collateral,

and were fully protected as of the Petition Date; (ii) not subject to, pursuant to the Bankruptcy

Code or other applicable law (foreign or domestic), avoidance, disallowance, reduction,

recharacterization, recovery, subordination (whether equitable, contractual, or otherwise),

attachment, offset, counterclaim, defense, “claim” (as defined in the Bankruptcy Code),

                                                 16
              Case 19-11781-LSS           Doc 62     Filed 08/14/19       Page 17 of 72



impairment, or any other challenge of any kind by any person or entity; and (iii) subject and

subordinate only to Non-Primed Excepted Liens, and each Debtor irrevocably waives, for itself

and its estate, any right to challenge or contest in any way the scope, extent, perfection, priority,

validity, non-avoidability, and enforceability of the Prepetition Liens or the validity,

enforceability, or priority of payment of the Prepetition Secured Obligations and the Prepetition

Loan Documents. The Prepetition Liens were granted to the respective Prepetition Secured

Parties for fair consideration and reasonably equivalent value, and were granted

contemporaneously with the making of loans, commitments, and/or other financial

accommodations under the Prepetition Loan Documents.

               (f)     Cash Collateral. The Debtors acknowledge and stipulate that all of the

Debtors’ cash, including the cash in their deposit accounts (other than cash associated with

Royalty Payments),7 wherever located, whether as original collateral or proceeds of other

Prepetition Collateral, constitutes Cash Collateral of the Prepetition Secured Parties.

               (g)    Cash Management. The Debtors acknowledge and stipulate that pursuant

to that certain Amended and Restated Accounts Agreement, dated as of March 19, 2015, by and

among, the Prepetition Obligors, the Prepetition Term Loan Administrative Agent and Wells

Fargo Bank, National Association, as the depository bank (together with its successors and

permitted assigns in such capacity, the “Depository Bank”) (as amended, restated, supplemented

or otherwise modified from time to time prior to the date hereof, the “Accounts Agreement”)

which was entered into pursuant to and in connection with the Prepetition Term Loan Credit

Agreement, (i) the Depository Bank was appointed (and has accepted such appointment) to hold

7
       “Royalty Payments” is defined in the Debtors’ Motion for Entry of Interim and Final Orders (A)
       Authorizing Payment of (I) Royalty Payments, (II) Operating Expenses, (III) Shipper and Warehousemen
       Claims, (IV) Section 503(B)(9) Claims, and (V) Outstanding Orders; and (B) Granting Related Relief
       [Docket No. 8].

                                                   17
             Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 18 of 72



and administer monies deposited in or credited to the Trust Accounts (as defined in and

established pursuant to the Accounts Agreement) and (ii) the Prepetition Obligors have agreed

that, except as expressly set forth in the Accounts Agreement as modified by the Cash

Management Order, they have no rights to withdraw or transfer funds from the Trust Accounts,

as third party beneficiary or otherwise, or to direct the investment of amounts held in such Trust

Accounts.

       20.     Sections 506(c) and 552(b). In exchange for: (a) the DIP Secured Parties’

agreement to subordinate their liens and superpriority claims to the Carve-Out and Non-Primed

Excepted Liens and (b) the Prepetition Secured Parties’ agreement to subordinate their liens and

claims in the DIP Priority Collateral to the Carve-Out, Non-Primed Excepted Liens, and the DIP

Liens, the Prepetition Secured Parties shall, only upon entry of the Final Order granting such

relief, each receive; (x) a waiver of any “equities of the case” claims under Section 552(b) of the

Bankruptcy Code; and (y) a waiver of the provisions of Section 506(c) of the Bankruptcy Code.

       Based upon the foregoing findings and conclusions, the Motion, and the record before the

Court with respect to the Motion, and good and sufficient cause appearing therefor,




                                                18
             Case 19-11781-LSS        Doc 62     Filed 08/14/19    Page 19 of 72



       IT IS HEREBY ORDERED that:

       A.     Motion Granted. The Motion is hereby GRANTED on an interim basis as and to

the extent provided herein. Any objections to the relief requested in the Motion on an interim

basis that have not previously been resolved or withdrawn are hereby overruled. The rights of all

parties in interest to object to entry of a Final Order on the Motion are fully reserved. This

Interim Order shall immediately become effective upon its entry. To the extent that the terms of

any of the DIP Documents differ from the terms of this Interim Order, this Interim Order shall

control.

       B.     Authority to Enter into DIP Facility.

                    (i)    The Debtors’ entry into the DIP Credit Agreement is authorized and

     approved, and the use of Cash Collateral on an interim basis is authorized, subject to the

     terms and conditions set forth in this Interim Order and the DIP Documents (including the

     Approved Budget).

                    (ii)   The Debtors are hereby authorized and directed to incur and to

     perform the DIP Obligations in accordance with, and subject to, the terms of this Interim

     Order and the DIP Documents, and to deliver all instruments and documents that may be

     necessary or required for the performance by the Debtors under the DIP Facility and the

     creation and perfection of the DIP Liens provided for by this Interim Order and the DIP

     Documents. The DIP Documents evidence valid and binding obligations of the Debtors,

     which shall be enforceable on a joint and several basis against each of the Debtors, their

     estates, and their creditors in accordance with the terms and conditions of the DIP

     Documents and this Interim Order.




                                               19
             Case 19-11781-LSS        Doc 62     Filed 08/14/19    Page 20 of 72



                    (iii)   The Debtors are hereby authorized and directed to pay, in

     accordance with this Interim Order, the principal, interest, fees, expenses, and other

     amounts described in the DIP Documents and all other documents comprising the DIP

     Facility as such become due and without need to obtain further Court approval, all to the

     extent provided in the DIP Documents, except to the extent expressly modified by this

     Interim Order. All collections and proceeds, whether from ordinary course collections,

     asset sales, debt or equity issuances, insurance recoveries, condemnations, or otherwise,

     will be deposited and applied as required by this Interim Order and the DIP Documents.

     All of the obligations described in the DIP Documents shall represent valid and binding

     obligations of the Debtors, enforceable against each of the Debtors and their estates in

     accordance with the terms of the DIP Documents.

       C.     DIP Obligations. Upon entry of this Interim Order, the DIP Documents and this

Interim Order shall constitute and evidence the validity and binding effect of the Debtors’

obligations under the DIP Credit Agreement, the DIP Documents, and this Interim Order

(the “DIP Obligations”), which DIP Obligations shall be enforceable against the Debtors, their

estates, and any successors thereto, including, any trustee appointed in these Chapter 11 Cases,

or any case under chapter 7 of the Bankruptcy Code upon the conversion of any of these Chapter

11 Cases, or in any other proceedings superseding or related to any of the foregoing

(collectively, the “Successor Cases”). Upon entry of this Interim Order, the DIP Obligations will

include all loans and any other indebtedness or obligations, contingent or absolute, which may

now or from time to time be owing by any of the Debtors to the DIP Agent or to any of the DIP

Lenders, under the DIP Documents, or this Interim Order, including all principal, accrued

interest, costs, fees, expenses, and other amounts under the DIP Documents.            The DIP

                                               20
              Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 21 of 72



Obligations shall be due and payable as provided for herein and in the DIP Documents, and the

respective obligations of the DIP Lenders to make DIP Loans and fund the Debtors’ borrowings

thereunder shall be several and not joint obligations.

       D.      DIP Liens. To secure the DIP Obligations, effective immediately upon entry of

this Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the

Bankruptcy Code, the DIP Agent, for the benefit of itself and the DIP Lenders, is hereby granted

continuing, valid, binding, enforceable, non-avoidable, and automatically and properly perfected

postpetition priming, DIP Liens with the priorities set forth herein upon each of Debtors’ right,

title, and interest in, to, and under all assets (whether tangible, intangible, real, personal or

mixed) of the Debtors whether now owned or hereafter acquired and wherever located,

including, without limitation, all cash, accounts, inventory, goods, contract rights, instruments,

documents, chattel paper, patents, trademarks, copyrights, and licenses therefor, accounts

receivable, receivables and receivables records, general intangibles, payment intangibles, tax or

other refunds, insurance proceeds, letters of credit, contracts, owned real estate, real property

leaseholds, vessels, charter-hire receipts, earnings, insurance policies and proceeds, fixtures,

deposit accounts, commercial tort claims, securities accounts, instruments, investment property,

letter-of-credit rights, supporting obligations, machinery and equipment, real property, leases

(and proceeds from the disposition thereof), all of the issued and outstanding capital stock of

each Debtor, other equity or ownership interests, including equity interests in subsidiaries and

non-wholly-owned subsidiaries, money, investment property, choses in action, cash collateral,

documents, vehicles, intellectual property, securities, partnership or membership interests in

limited liability companies and capital stock, and the proceeds of causes of action (including,

subject to entry of the Final Order granting such relief, proceeds of causes of action arising under

                                                 21
              Case 19-11781-LSS         Doc 62      Filed 08/14/19     Page 22 of 72



sections 502(d), 544, 545, 547, 548, 550, 551, or 553 of the Bankruptcy Code (collectively,

subject to the stated exclusions, the “Avoidance Actions”)), and all cash and non-cash proceeds,

rents, products, substitutions, accessions, and profits of any of the collateral described above,

including, without limitation, the products, proceeds, and supporting obligations thereof, in each

case, whether in existence on the Petition Date or thereafter created, acquired, or arising and

wherever located (including, for the avoidance of doubt, and without limitation, all Prepetition

Collateral, collectively, the “DIP Collateral”)), as collateral security for the prompt and complete

payment and performance when due (whether at the stated maturity, by acceleration, or

otherwise) of the DIP Obligations.

       E.      Perfection of DIP Liens and Adequate Protection Liens. This Interim Order shall

be sufficient and conclusive evidence of the enforceability, validity, perfection, and priority of all

liens granted herein including the DIP Liens and the Adequate Protection Liens without the

necessity of filing or recording any financing statement, mortgage, notice, or other instrument or

document which may otherwise be required under the law or regulation of any jurisdiction or the

taking of any other action (including, for the avoidance of doubt, entering into any deposit

account control agreement, or real property mortgage) to validate or perfect (in accordance with

applicable non-bankruptcy law) the DIP Liens, the Adequate Protection Liens, or to entitle the

DIP Secured Parties or the Prepetition Secured Parties to the priorities granted herein.

Notwithstanding the foregoing, the DIP Agent and the Prepetition Agents each are authorized to

file, as they in their sole discretion deem necessary, such financing statements, mortgages,

notices of lien, and other similar documents to perfect in accordance with applicable non-

bankruptcy law or to otherwise evidence the DIP Liens and the Adequate Protection Liens, and

all such financing statements, mortgages, notices, and other documents shall be deemed to have

                                                 22
             Case 19-11781-LSS          Doc 62    Filed 08/14/19      Page 23 of 72



been filed or recorded as of the Petition Date; provided, however, that no such filing or

recordation shall be necessary or required in order to create or perfect the DIP Liens and/or the

Adequate Protection Liens. The Debtors are authorized to execute and promptly deliver to the

DIP Agent all such financing statements, mortgages, notices, and other documents as the DIP

Agent may reasonably request. The DIP Agent, in its discretion, may file a photocopy of this

Interim Order as a financing statement with any filing or recording office or with any registry of

deeds or similar office, in addition to or in lieu of such financing statements, notices of lien, or

similar instruments.

       F.      DIP Lien Priority. Subject only to the Carve-Out and the Non-Primed Excepted

Liens, (a) the DIP Liens on the DIP Priority Collateral securing the DIP Obligations shall be

senior in priority to all other security interests in, liens on, or claims against the DIP Priority

Collateral and (b) the DIP Liens on the Prepetition Tax Credit Priority Collateral securing the

DIP Obligations shall be senior in priority to all other security interests in, liens on, or claims

against the Prepetition Tax Credit Priority Collateral other than the security interests of the

Prepetition Tax Credit Secured Parties and shall be subordinate to the Prepetition Tax Credit

Liens in the Prepetition Tax Credit Priority Collateral. The DIP Liens shall not otherwise be

made subject to or pari passu with any lien or security interest and shall be valid and enforceable

against any trustee appointed in these Chapter 11 Cases or any Successor Cases, and/or upon the

dismissal of any of these Chapter 11 Cases or any Successor Cases. Subject to entry of the Final

Order granting such relief, the DIP Liens shall not be subject to sections 506(c), 510, 549, 550,

or 551 of the Bankruptcy Code.

       G.      Superpriority Administrative Claim. Subject only to the Carve-Out, upon entry of

this Interim Order, the DIP Secured Parties are hereby granted pursuant to sections 364(c)(1) and

                                                 23
              Case 19-11781-LSS            Doc 62      Filed 08/14/19        Page 24 of 72



503(b) of the Bankruptcy Code, an allowed superpriority administrative expense claim in each of

these Chapter 11 Cases and any Successor Cases for all of the DIP Obligations with priority over

any and all administrative expense claims and unsecured claims against the Debtors or their

estates in any of these Chapter 11 Cases and any Successor Cases, at any time existing or arising,

of the kinds specified in section 503(b) of the Bankruptcy Code, including to the extent allowed

under the Bankruptcy Code, all administrative expense claims or other claims arising under

sections 105, 328, 330, 331, 365, 503(a), 503(b), 507(a), 507(b), 546(c), 1113, and 1114 of the

Bankruptcy Code, and any other provision of the Bankruptcy Code (the “Superpriority Claims”).

       H.      Extension of Credit.         The DIP Agent and the DIP Lenders shall have no

obligation to make any loan or other Credit Extension, unless all of the conditions precedent to

the making of such extension of credit under the DIP Documents and this Interim Order have

been satisfied in full or waived by the Required Lenders8 acting reasonably (or, where

specifically required by the DIP Credit Agreement, each DIP Lender acting reasonably).

       I.      Use of DIP Facility Proceeds.              The DIP Facility shall be used, subject to

Permitted Variances, in each case solely in accordance with the then current Approved Budget

(attached hereto as Exhibit C), the Workover Plan (attached hereto as Exhibit D), except as to

the Statutory Fees, as defined below, which are not subject to any budget and the DIP Credit

Agreement, to provide for postpetition working capital (including any capital expenditures

expressly provided for (including as to timing and amount) in the Approved Budget and

Workover Plan) and other general corporate purposes of the Debtors (including (i) payment of all

accrued and invoiced fees and expenses of the professionals for each of the Debtors, the DIP

Secured Parties, and the Prepetition Secured Parties incurred prior to the Petition Date, (ii)
8
       Unless specified otherwise herein, for purposes of this Interim Order, the “Required Lenders” shall have
       the definition assigned to it in the DIP Credit Agreement.

                                                     24
              Case 19-11781-LSS         Doc 62    Filed 08/14/19      Page 25 of 72



payment of fees and expenses of the respective retained professionals of each of the DIP Secured

Parties, and the Prepetition Secured Parties incurred on and after the Petition Date, subject to the

Fee Cap, (iii) the Carve-Out, (iv) payments authorized by the Bankruptcy Court pursuant to

orders approving the First-Day Orders filed by the Debtors, which motions and orders shall be in

form and substance acceptable to each of the Required Lenders acting reasonably with respect to

any provisions that affect the rights or duties of the DIP Secured Parties (provided that the Cash

Management Order shall be in form and substance reasonably acceptable to the DIP Agent acting

reasonably), (v) payments of interest, fees, and expenses, and any other obligations under the

DIP Credit Facility, and (vi) adequate protection payments set forth herein, in each case above

solely in accordance with this Interim Order, the then current Approved Budget, the Workover

Plan and the DIP Credit Agreement).

       J.      Maturity Date. Subject to the last proviso in this Paragraph J below, the DIP

Loans together with all accrued and unpaid interest, fees, charges, costs and other Obligations

shall be repaid in full in cash (subject to the proviso below), and all DIP Loan Commitments

shall terminate and be of no further force and effect on the date that is the earliest of (such

earliest date, the “Maturity Date”):

                     (i)     the Interim Facility Maturity Date, if the Final Order has not been

     entered by the Bankruptcy Court on or prior to such date;

                     (ii)    the date that is one hundred eighty (180) calendar days following the

     Petition Date (the “Scheduled Maturity Date”), provided that if the Debtors request an

     extension of the Scheduled Maturity Date, the Required Lenders shall have the exclusive

     right to extend the Scheduled Maturity Date by ninety (90) calendar days; provided,

     further, if all conditions for the Borrowers’ emergence from the Chapter 11 Cases (whether

                                                 25
             Case 19-11781-LSS        Doc 62     Filed 08/14/19    Page 26 of 72



     in a Credit Bid Exit Financing Scenario or otherwise) have been satisfied (or are capable of

     being satisfied at such time) other than any conditions precedent in respect of required

     regulatory approvals, and if the applicable purchasers have requested and have continued to

     exercise commercially reasonable efforts to obtain regulatory approval, then the Maturity

     Date shall be extended until the date that falls one (1) Banking Day after the date such

     regulatory approval has been obtained;

                    (iii)   the substantial consummation (as defined in section 1101(2)) of the

     Bankruptcy Code of a Plan (as such term is defined in the DIP Credit Agreement), which

     has been confirmed by an order entered by the Bankruptcy Court;

                    (iv)    the consummation of a Sale Transaction ;

                    (v)     the dismissal of any of these Chapter 11 Cases, the appointment of a

     chapter 11 trustee or any examiner with expanded powers, or the conversion of any of these

     Chapter 11 Cases into a proceeding under chapter 7 of the Bankruptcy Code; or

                    (vi)    the date of the acceleration of the DIP Loans after the occurrence of

     an Event of Default under the DIP Credit Agreement.

Notwithstanding anything to the contrary in clause (i) through (vi) above, but subject to the

Prepetition Intercreditor Agreement, in the event the Prepetition Term Loan Administrative

Agent (acting on the instructions of the Required Lenders under the Prepetition Credit

Agreement) consummates a Sale Transaction or other disposition of substantially all of the

Borrowers’ Equity or Assets by credit bidding the Prepetition Term Loan Obligations (in whole

or in part) in exchange for the Borrowers’ Equity or Assets (a “Credit Bid”), unless the ECP

Lenders and Melody Lenders acting reasonably agree otherwise, the Lenders hereby irrevocably

agree that (A) the ECP Obligations and Melody Obligations and all unused ECP DIP Loan

                                               26
              Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 27 of 72



Commitments and Melody DIP Commitments shall be “rolled over” into a post-emergence term

loan financing substantially on the terms and conditions set forth in Exhibit D to the DIP Credit

Agreement (the “Post-Emergence Credit Facility” and the documentation evidencing the Post-

Emergence Credit Facility, the “Post-Emergence Credit Facility Documentation” and such

scenario, the “Credit Bid Exit Financing Scenario”) and (B) subject to the Melody Lenders’

review rights set forth in the New Side Letter, they will each enter and execute and agree to be

bound by the Post-Emergence Credit Facility Documentation; provided, the McGinty Lender

may elect, but shall not be required, to “roll over” the McGinty Obligations and unused McGinty

DIP Loan Commitments into the Post-Emergence Credit Facility and be bound by the Post-

Emergence Credit Facility Documentation. If any McGinty Lender elects to not “roll over” its

Obligations and McGinty DIP Loan Commitments into the Post-Emergence Credit Facility, the

Borrowers shall repay all outstanding McGinty Obligations to the McGinty Lender in full and in

cash on the effective date of the Credit Bid transaction.     The foregoing is not binding on the

Court or the Debtors.

       K.      Authorization to Use Cash Collateral. Subject to the terms and conditions set

forth in, and in accordance with, this Interim Order, the DIP Facility, the Cash Management

Order, the DIP Documents, and the Approved Budget, the Debtors are authorized to use Cash

Collateral. Except as expressly permitted in this Interim Order, the Cash Management Order, the

DIP Credit Agreement, and the DIP Documents, nothing in this Interim Order shall authorize the

disposition of any assets of the Debtors or their estates outside the ordinary course of business, or

any of the Debtors’ use of any Cash Collateral or other proceeds resulting therefrom. Upon the

occurrence of an Event of Default (as defined below and in the DIP Documents), the Debtors’

consensual use of Cash Collateral shall automatically terminate. Notwithstanding anything to

                                                 27
             Case 19-11781-LSS          Doc 62     Filed 08/14/19      Page 28 of 72



the contrary herein, the Debtors shall not be authorized to use any Prepetition Tax Credit Priority

Collateral or any cash, funds, or other proceeds arising therefrom, and the Debtors shall continue

not to have any rights in, have access to, or use any cash in the Agent Account (as defined in the

Prepetition Tax Credit Agreement) for any reason without the prior written consent of the

Prepetition Tax Credit Administrative Agent.          As long as the Tax Credit Obligations are

outstanding, if any cash proceeds of the State Tax Credits are deposited into an account of the

Debtors, such cash proceeds shall immediately be transferred to the Agent Account and applied

in accordance with Paragraph M herein and thereafter in accordance with Section 5.21 of the DIP

Credit Agreement, and the Debtors shall have no right to access or use same except as expressly

provided for in Section 5.21 of the DIP Credit Agreement in respect of Excess Proceeds.

       L.      Carve-Out

               (a)   Subject to the terms, conditions and limitations contained in this

Paragraph L, but only to the extent and subject to the express exclusions set forth herein, the DIP

Liens, the Prepetition Liens (other than the liens of the Prepetition Tax Credit Secured Parties on

the Prepetition Tax Credit Priority Collateral), the Adequate Protection Liens and any 507(b)

claims granted hereunder. and any other liens or claims granted under this Interim Order, are all

subordinate to the following (collectively, the “Carve-Out”):

                     (i)    Allowed administrative expenses pursuant to 28 U.S.C. § 1930(a)(6)

     for statutory fees payable to the U.S. Trustee, together with the statutory rate of interest,

     and 28 U S.C. § 156(c) for fees required to be paid to the Clerk of this Court (collectively,

     the “Statutory Fees”), which shall not be subject to any budget;

                     (ii)   All reasonable fees and expenses up to $50,000 incurred by a trustee

     under section 726(b) of the Bankruptcy Code;

                                                 28
             Case 19-11781-LSS         Doc 62     Filed 08/14/19    Page 29 of 72



                     (iii)   All accrued and unpaid fees (other than any “success,”

     “restructuring,” “transaction” or similar fees), disbursements, costs, and expenses, allowed

     at any time by this Court and incurred by professionals retained by the Debtors or the

     Creditors’ Committee (the “Case Professionals”), at any time prior to the delivery of the

     Carve-Out Trigger Notice; and

                     (iv)    All accrued and unpaid fees, disbursements and expenses incurred

     by the Case Professionals from and after the date of service of a Carve-Out Trigger Notice

     (as defined below), to the extent allowed at any time, in an aggregate amount not to exceed

     $500,000 (the “Wind-Down Carve-Out Amount”).

               (b)   So long as no Carve-Out Trigger Notice has been issued by the DIP Agent,

the Debtors shall be permitted to pay compensation and reimbursement of expenses allowed and

payable under sections 330 and 331 of the Bankruptcy Code, but solely to the extent the same are

incurred in accordance with the Approved Budget as the same may be due and payable and

otherwise allowed and payable by order of the Court, and the same shall not reduce the Wind-

Down Carve-Out Amount. “Carve-Out Trigger Notice” shall mean a written notice delivered by

the DIP Agent to the Debtors and their counsel, the U.S. Trustee, the Prepetition Agents and their

counsel, and lead counsel to any Creditors’ Committee, which notice may be delivered at any

time by the DIP Agent following the occurrence and continuance of any Event of Default and, in

any case, shall specify that it is a “Carve-Out Trigger Notice.” Any payment or reimbursement

made on or after the delivery of the Carve-Out Trigger Notice in respect of any fees or expenses

of the Case Professionals shall permanently reduce the Wind-Down Carve-Out Amount on a

dollar-for-dollar basis. Any funding of the Carve-Out shall be added to and made a part of the




                                                29
             Case 19-11781-LSS          Doc 62     Filed 08/14/19     Page 30 of 72



DIP Obligations and secured by the DIP Collateral and otherwise entitled to the protections

granted under the Interim Order, the DIP Documents, the Bankruptcy Code and applicable law.

               (c)   Nothing herein, including the inclusion of line items in the Approved

Budget for Case Professionals, shall be construed as consent to the allowance of any particular

professional fees or expense of the Debtors, of any Creditors’ Committee, or of any other person

or shall affect the right of the DIP Agent, the Prepetition Agents, the Prepetition Secured Parties,

the U.S. Trustee, or any other party in interest to object to the allowance and payment of such

fees and expenses. The DIP Secured Parties and the Prepetition Secured Parties shall not be

responsible for the direct payment or reimbursement of any fees or disbursements of any Case

Professionals incurred in connection with the Chapter 11 Cases or any Successor Cases under

any chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall be

construed to obligate the DIP Secured Parties or the Prepetition Secured Parties in any way to

pay compensation to or to reimburse expenses of any Case Professional, or to guarantee that the

Debtors have sufficient funds to pay such compensation or reimbursement.

       M.      Adequate Protection. Subject only to the Carve-Out, the DIP Orders will provide

the Prepetition Secured Parties adequate protection as set forth below (“Adequate Protection”

and such obligations, the “Adequate Protection Obligations”):

                     (i)    Replacement Liens and Claims: Adequate protection claims and

     liens will be provided to the Prepetition Secured Parties to the extent of any diminution in

     the value of their respective interests in the Prepetition Collateral, which is a result of, or

     arises from, or is attributable to, the imposition of the automatic stay, or the use, sale, or

     lease of such prepetition collateral, or the grant of a lien under section 364 of the

     Bankruptcy Code (“Diminution in Value”) (such claims and liens, the “Adequate

                                                 30
        Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 31 of 72



Protection Liens”). Pursuant to sections 361 and 363(e) of the Bankruptcy Code, adequate

protection liens will be provided in the form of replacement liens in the DIP Collateral

(junior to the Carve-Out, Non-Primed Excepted Liens, and Priming Lien, and subject to the

Prepetition Intercreditor Agreement) and 503(b) and 507(b) claims (which claims will be

junior to the Carve-Out, Non-Primed Excepted Liens, and the Priming Lien, and subject to

the Prepetition Intercreditor Agreement).       Notwithstanding the foregoing, Adequate

Protection Liens granted in the Prepetition Tax Credit Priority Collateral shall be

subordinate to the Prepetition Tax Credit Liens.

               (ii)    Fees and Expenses: Each of the Prepetition Secured Parties shall

receive (A) payment in full in cash from the Debtors for all fees, costs, expenses and

indemnities payable to or due and owing under the Prepetition Loan Documents (including

the fees and expenses of all legal, financial, and other professional advisors) and incurred

in connection with these Chapter 11 Cases (the “Fees and Expenses”) that accrued prior to

the Petition Date and (B) subject to the Fee Cap (as such term is defined below), payments

in cash from the Debtors for all Fees and Expenses accruing on or after the Petition Date.

For the avoidance of doubt, the Debtors shall pay the Fees and Expenses (but subject to the

Fee Cap to the extent incurred on or after the Petition Date) for the following:

                 (a)     the Prepetition Term Loan Administrative Agent and, in their
                         capacity as Prepetition Term Loan Lenders, the ECP Lenders, and
                         their counsel, Kirkland & Ellis LLP (including local Delaware and
                         Alaska counsel and one financial advisor);

                 (b)     in their capacity as Prepetition Term Loan Lenders, the Melody
                         Lenders and their counsel, Milbank LLP (including local Delaware
                         and Alaska counsel); and

                 (c)     the Prepetition Tax Credit Administrative Agent, its counsel
                         Vinson & Elkins LLP (including local Delaware and Alaska

                                           31
             Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 32 of 72



                              counsel), and its Advisor (as defined in the Prepetition Tax Credit
                              Agreement) (collectively, the “Fee Parties”);

Prepetition Secured Parties shall be entitled to reimbursement of the reasonable fees and

expenses of their counsel (the “Lender’s Expenses”); provided, however, that copies of all

invoices reflecting the post-petition Lender’s Expenses shall be served by email on the Debtor,

the U.S. Trustee, and counsel to the Committee (if any) (collectively the “Fee Notice Parties”),

who shall have ten (10) business days to review and to assert any objections thereto. Such post-

petition invoices shall include a general description of the nature of the matters worked on, a list

of professionals who worked on the matter, their hourly rate (if such professionals bill at an

hourly rate), the number of hours each professional billed and, with respect to the invoices of

law firms, the year of law school graduation for each attorney; provided, further that the U.S.

Trustee reserves the right to seek copies of invoices containing the detailed time entries of any

professional.   Copies of all invoices reflecting the Lender’s Expenses may be reasonably

redacted (provided, however, that the U.S. Trustee reserves his right to seek to obtain

unredacted copies of such invoices) and shall not be required to contain time entries or be

maintained in accordance with the U.S. Trustee Guidelines, nor shall any party, counsel or other

advisor or professional, be required to file any interim or final fee applications with the

Bankruptcy Court or otherwise seek the Bankruptcy Court’s approval of any such payments).

The provision of such invoices shall not constitute a waiver of the attorney-client privilege or

any benefits of the attorney work product doctrine. If no objection to the payment of the Lender

Expenses is made in writing by the Fee Notice Parties within ten (10) calendar days after

delivery of such post-petition invoices, then, without further order of, or application to, the

Court or notice to any other party, such Lender Expenses shall be promptly paid by the Debtor.

If an objection is made by any of the Fee Notice Parties within the ten-day objection period to
                                                32
            Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 33 of 72



the payment of the Lender Expenses, then the disputed portion of such Lender Expenses shall

not be paid until the objection is resolved by the applicable parties in good faith or by order of

the Court, and the undisputed portion shall be promptly paid by the Debtor. Notwithstanding

the foregoing, the Melody Lenders shall have equal access to any financial advisor or

investment banker that is selected and retained by the Prepetition Term Loan Administrative

Agent or the ECP Lenders, and any such financial advisor will be available to the Melody

Lenders for conference calls and meetings to discuss the Debtors and the status of the Chapter

11 Cases, and will share any information and materials with the Melody Lenders regarding the

Chapter 11 Cases. Notwithstanding anything in the Approved Budget to the contrary, the

Approved Budget shall provide a monthly amount of at least $50,000 for fees and expenses

accruing on and after the Petition Date of the Prepetition Tax Credit Agent and its advisors

(whether legal, financial or otherwise), with any unused portions of such amount rolling

forward to the next succeeding month and applied in any subsequent monthly period during the

Chapter 11 Cases or rolling backward for any fees and expenses that exceeded their such

amount in any prior months, as applicable (the “Monthly Prepetition Tax Agent Expense

Amount”). The Approved Budget may not be amended without the Prepetition Tax Credit

Agent’s written consent to decrease (i) the amount of $591,250 in the ING Advisors line item in

the week of August 16 as set forth in the version of the Approved Budget attached to the

Motion, (ii) the Monthly Prepetition Tax Agent Expense Amount, or (iii) or to take away the

benefit of the carryforward or carryback of unused amounts or overages described above.

Nothing herein shall prejudice any right of the Prepetition Tax Credit Agent to seek a higher

amount of the Monthly Prepetition Tax Agent Expense Amount in connection with the Final




                                               33
            Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 34 of 72



Order and the Final Hearing or shall be construed to be a cap or limitation on the amount of fees

and expenses the Prepetition Tax Credit Agent may be entitled to recover as part of its claims.

                   (iii)   Reporting: The Debtors shall provide reporting in the form of (a)

    any weekly financial reporting given to the U.S. Trustee, and (b) any additional reports

    requested by the advisors to the Prepetition Secured Parties, including, but not limited to,

    (1) periodic updates regarding a sale or auction process, (2) bidders in connection

    therewith, and (3) any other information reasonably requested by any of the advisors to the

    Prepetition Secured Parties in connection to these Chapter 11 Cases. The Debtors shall, at

    the request of the DIP Agent or any of the Lenders, also host a weekly telephone

    conference with the DIP Agent, Required Lenders, and the Prepetition Agents to discuss

    significant items and developments in these Chapter 11 Cases. The Debtors shall provide

    copies of any and all reporting given to the DIP Agent or Lenders under the DIP Credit

    Agreement to the Prepetition Tax Credit Secured Parties.

                   (iv)    Access to Records and Collateral: The Debtors shall permit the

    advisors to each of the Prepetition Secured Parties (a) to have access to and inspect the

    Debtors’ properties and any collateral of any Debtor against whom they are granted

    Adequate Protection Liens or Superpriority Claims, (b) to examine the Debtors’ books and

    records, and (c) to discuss the Debtors’ affairs, finances, and condition with the Debtors’

    financial advisors, investment bankers, and officers, whom the Debtors shall make

    reasonably available, in each case excluding (y) all privileged and attorney-client work

    product and (z) information that the Debtors are otherwise prohibited from disclosing

    pursuant to a third-party confidentiality agreement.




                                               34
        Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 35 of 72



               (v)     Interest Payments: The Debtors shall pay interest to the Prepetition

Term Loan Administrative Agent (for the ratable benefit of the Prepetition Term Loan

Lenders) at the Default Rate (as such term is defined in the Prepetition Term Loan Credit

Agreement) in respect of the Tranche A Loans and Tranche B Loans as defined in the

Prepetition Term Loan Credit Agreement (the “Term Loan Interest Payments”), which

interest shall be payable by making payment of such interest on each Interest Payment Date

(as such term is defined in the Prepetition Term Loan Credit Agreement) by adding the

amount of such interest to the principal balance outstanding of such Term Loans (as such

term is defined in the Prepetition Term Loan Credit Agreement), and paying interest on

such deferred interest at the Default Rate (as such term is defined in the Prepetition Term

Loan Credit Agreement).        Notwithstanding anything in the Prepetition Term Loan

Agreement to the contrary, to the extent that the Prepetition Term Loan Administrative

Agent or any other Prepetition Term Loan Secured Party shall receive from the Debtors

any payments or distributions in satisfaction of Prepetition Term Loan Obligations with

respect to the Tranche B Loans and the Tranche C Loans (each as defined in the Prepetition

Term Loan Credit Agreement), other than the payments in kind referred to in the foregoing

Paragraph M(v)(a), the amount of such payments or the amount attributed to such

distributions shall be applied: (a) first to repay the principal of the Tranche B Loans (until

the principal amount thereof is paid in full in cash or in kind); (b) second to repay the

accrued and unpaid interest of the Tranche B Loans; (c) third to repay the principal of the

Tranche C Loans (until the principal amount thereof is paid in full in cash or in kind); and

(d) fourth to repay the accrued and unpaid interest of the Tranche C Loans.

Notwithstanding anything to the contrary herein and for the avoidance of doubt, the

                                           35
          Case 19-11781-LSS       Doc 62      Filed 08/14/19     Page 36 of 72



foregoing provision shall not modify the terms of the Priority Waterfall or the Prepetition

Term Loan Lender Payment Priority Waterfall each as set forth below, but shall govern and

control the application of payments made solely to the Tranche B Lenders and the Tranche

C Lenders in accordance therewith, after repayment in full of the Tranche A Obligations.

                (vi)   Priority Waterfall and Priority Payment Waterfall. Notwithstanding

anything herein or in any other DIP Document or Prepetition Term Loan Document or any

other document to the contrary, the claims and liens of the DIP Agent on behalf of the DIP

Lenders and the Prepetition Agents on behalf of the Prepetition Secured Parties shall have

relative priority in respect of the DIP Priority Collateral, the Prepetition Tax Credit Priority

Collateral, or the Prepetition Term Loan Prepetition Collateral, respectively, as follows:

                               DIP Priority Collateral
     Priority                              Lien Priority
     st
    1             Non-Primed Excepted Liens (if any)
    2nd           Priming Liens granted to the DIP Agent on behalf of the DIP
                  Lenders to secure the DIP Obligations
    3rd           Adequate Protection Liens granted to the Prepetition Term Loan
                  Administrative Agent on behalf of the Tranche A Lenders, the
                  Tranche B Lenders, the Tranche C Lenders and the Prepetition
                  Term Loan Administrative Agent (subject to the Term Loan
                  Lender Payment Priority Waterfall described below)
    4th           Prepetition Liens granted to the Prepetition Term Loan
                  Administrative Agent on behalf of the Tranche A Lenders, the
                  Tranche B Lenders, the Tranche C Lenders and Prepetition Term
                  Loan Administrative Agent to secure the Tranche A Obligations,
                  the Tranche B Obligations, the obligations in respect of the
                  Tranche C Loans and the obligations owing to the Prepetition
                  Term Loan Administrative Agent, on a pari passu basis (subject
                  to the Term Loan Lender Payment Priority Waterfall described
                  below)
    5th           Adequate Protection Liens granted to the Prepetition Tax Credit
                  Administrative Agent on behalf of the Prepetition Tax Credit
                  Secured Parties

                                           36
      Case 19-11781-LSS        Doc 62    Filed 08/14/19    Page 37 of 72



6th            Prepetition Liens granted to the Prepetition Tax Credit
               Administrative Agent on behalf of the Prepetition Tax Credit
               Secured Parties to secure the Prepetition Tax Credit Obligations


                   Prepetition Tax Credit Priority Collateral
    Priority                             Lien Priority
 st
1              Adequate Protection Liens granted to the Prepetition Tax Credit
               Administrative Agent on behalf of the Prepetition Tax Credit
               Secured Parties
2nd            Prepetition Liens granted to the Prepetition Tax Credit
               Administrative Agent on behalf of the Prepetition Tax Credit
               Secured Parties to secure the Prepetition Tax Credit Obligations
3rd            Priming Lien granted to the DIP Agent on behalf of the DIP
               Lenders to secure the DIP Obligations
4th            Adequate Protection Liens granted to the Prepetition Term Loan
               Administrative Agent on behalf of the Tranche A Lenders, the
               Tranche B Lenders, the Tranche C Lenders and the Prepetition
               Term Loan Administrative Agent (subject to the Term Loan
               Lender Payment Priority Waterfall described below)
5th            Prepetition Liens granted to the Prepetition Term Loan
               Administrative Agent on behalf of the Tranche A Lenders, the
               Tranche B Lenders, the Tranche C Lenders and the Prepetition
               Term Loan Administrative Agent to secure the Tranche A
               Obligations, the Tranche B Obligations, the obligations in
               respect of the Tranche C Loans and the obligations owing to the
               Prepetition Term Loan Administrative Agent, on a pari passu
               basis (subject to the Term Loan Lender Payment Priority
               Waterfall described below)


        Prepetition Term Loan Lender Payment Priority Waterfall
  Priority                                Tranche
  st
1           After satisfaction in full of the DIP Loan Obligations, and after
            payment of all accrued costs, expenses, and indemnities on
            account of claims that have been made of the Prepetition Term
            Loan Administrative Agent (including, but not limited to, any
            attorneys’, financial advisors’, and other professionals fees and
            expenses) as provided for under and subject to the Prepetition
            Term Loan Documents, to the Tranche A Lenders until such

                                        37
         Case 19-11781-LSS       Doc 62    Filed 08/14/19      Page 38 of 72



                time as the Tranche A Obligations, including all claims on
                account of any collateral, all claims on account of adequate
                protection liens and claims, any 507(b) claims of the Tranche A
                Lenders, have been satisfied in full; provided, that to the extent
                the valuation of any non-cash payment is in dispute, the Melody
                Lenders and ECP DIP Lenders agree to engage an independent,
                nationally recognized valuation firm from a list of three such
                firms agreed by the parties and attached as Exhibit E hereto
                (each an “Agreed Valuation Firm,” such that the Tranche A
                Lenders shall receive $52.0 million plus any drawn and
                unreimbursed amounts of the Letter of Credit, plus accrued and
                unpaid interest (including default PIK interest) and fees in value
                before any holder of the Tranche B Obligations or obligations in
                respect of the Tranche C Loans receives any payment, recovery
                or any other satisfaction of claims (the “Non-Cash Valuation
                Mechanics”)
   2nd          To the Tranche B Lenders until such time as the Tranche B
                Obligations, including all claims on account of any collateral, all
                claims on account of adequate protection liens and claims, and
                any 507(b) claims of the Tranche B Lenders, have been satisfied
                in full
   3rd          To the Tranche C Lenders until such time as the obligations in
                respect of the Tranche C Loans, including all claims on account
                of any collateral, all claims on account of adequate protection
                liens and any 507(b) claims of the Tranche C Lenders, have been
                satisfied in full

              (vii)   The Prepetition Term Loan Lender Payment Priority Waterfall set

forth immediately above may only be modified with the written consent of each of the

Prepetition Term Loan Lenders.

              (viii) The Prepetition Term Loan Lender Priority Waterfall set forth

immediately above shall not apply in the event of a Credit Bid Exit Financing Scenario,

which shall be governed by the terms of the New Side Letter.

              (ix)    Notwithstanding anything to the contrary, (but subject to the terms of

the New Side Letter), the Debtors shall not make any payments, distributions, satisfaction
                                          38
        Case 19-11781-LSS          Doc 62     Filed 08/14/19      Page 39 of 72



of claims, or provide any recovery on account of the Tranche B or Tranche C Prepetition

Term Loan Obligations (including on account of any collateral, adequate protection lien or

claim, or 507(b) claim), whether voluntary, involuntary, through the exercise of any right

of setoff, sale, chapter 11 plan or otherwise, in cash, debt, equity or other securities or other

form of consideration, while any DIP Claims or Tranche A Obligations are still outstanding

and any such payment, distribution, satisfaction of claims, or other recovery shall be made

first to the DIP Agent to satisfy the DIP Obligations until such obligations are satisfied in

full, and thereafter to the Tranche A Lenders until the Tranche A Obligations (including on

account of any collateral, letters of credit, adequate protection lien or claim, or 507(b)

claim) are satisfied in full, provided, that to the extent the value of any non-cash payment is

in dispute, such payment shall be subject to the Non-Cash Valuation Mechanics.

               (x)     Notwithstanding anything to the contrary, but subject to the New

Side Letter, if any Prepetition Term Loan Lender or the Prepetition Term Loan

Administrative Agent shall obtain any payment (whether voluntary, involuntary, through

the exercise of any right of setoff, sale, chapter 11 plan, or otherwise) in cash, debt, equity

or other securities or other form of consideration on account of any Prepetition Term Loan

Obligations (including on account of any Superpriority Claim granted to it or to the

Prepetition Term Loan Administrative Agent for its benefit in connection therewith), while

any DIP Claims or Tranche A Obligations are still outstanding, such Prepetition Term Loan

Lender shall forthwith segregate and hold in trust and promptly pay over to the DIP Agent

for distribution among the DIP Lenders until such time as the DIP Claims have been

satisfied in full, and then after to the Prepetition Term Loan Administrative Agent for

distribution to the Tranche A Lenders until such time as the Tranche A Obligations

                                            39
        Case 19-11781-LSS        Doc 62     Filed 08/14/19    Page 40 of 72



(including all claims on account of any collateral, any adequate protection liens or claims

and any 507(b) claims of the Tranche A Lenders) have been satisfied in full; provided, that

to the extent of any non-cash payment is in dispute, such payment shall be subject to the

Non-Cash Valuation Mechanics, provided, further, that nothing in herein shall modify any

obligation that the DIP Claims be satisfied in full in cash unless otherwise agreed to in

writing by each of the DIP Lenders, except in the event of the Credit Bid Exit Financing

Scenario.

               (xi)    For the avoidance of doubt, all references to the Tranche A

Obligations in the DIP Documents, the Prepetition Term Loan Documents, this Interim

Order, the Final Order and the New Side Letter shall include Tranche A Obligations in

respect of the undrawn Letter of Credit issued pursuant to the Prepetition Term Loan Credit

Agreement.

               (xii)   Prepetition Tax Credit Priority Collateral. The automatic stay of

section 362 of the Bankruptcy Code (solely to the extent applicable) is hereby modified to

permit and authorize the Prepetition Tax Credit Secured Parties in their sole discretion to

sweep, setoff, and apply any amounts now existing or hereafter deposited in the Agent

Account against any obligations of the Debtors owed to the Prepetition Tax Credit Secured

Parties under the Prepetition Tax Credit Documents and to the extent all obligations owing

to the Prepetition Tax Credit Secured Parties are paid in full and there are excess proceeds

remaining in the Agent Account, to allow the Prepetition Tax Credit Administrative Agent

to, and the Prepetition Tax Credit Administrative Agent shall, immediately transfer any

such excess deposits to the DIP Agent to be applied in accordance with the DIP Credit

Agreement. To the extent all DIP Obligations owing to the DIP Secured Parties are paid in

                                          40
             Case 19-11781-LSS         Doc 62     Filed 08/14/19      Page 41 of 72



     full and there are excess proceeds remaining in the Agent Account, the DIP Agent shall be

     allowed, and shall, immediately transfer any such amounts to the Prepetition Term Loan

     Administrative Agent, which shall apply such proceeds in accordance with the Prepetition

     Term Loan Lender Payment Priority Waterfall

                    (xiii) Prepetition Tax Credit Secured Party Reservation of Rights. Any

     approval, consent, or other right of the DIP Secured Parties, Required Lenders, or

     Prepetition Term Loan Secured Parties contained in the DIP Orders or the DIP Documents

     shall not be a waiver or limitation on any rights of the Prepetition Tax Credit Secured

     Parties to object to or seek any relief in these Chapter 11 Cases, without limitation.

       N.      Credit Bidding. Subject to (a) the provisions of section 363(k) of the Bankruptcy

Code, (b) the challenge rights set forth in Paragraph VV of this Interim Order, and (c) the terms

and conditions set forth in the DIP Documents and the Prepetition Intercreditor Agreement, in

connection with a Sale Transaction (as defined in the DIP Credit Agreement), upon entry of the

Final Order granting such relief, the Prepetition Term Loan Administrative Agent, acting at the

direction of the Required Lenders (as defined in the Prepetition Term Loan Credit Agreement)

and on behalf of the Prepetition Term Loan Secured Parties, shall, subject to the Prepetition

Intercreditor Agreement and the New Side Letter, have the absolute right to credit bid any

portion, up to the full amount, of all obligations under the Prepetition Term Loan Documents on

the ECP Priority Collateral and Prepetition Tax Credit Priority Collateral, provided that the

resulting assets or equity interests acquired as a result thereof shall be assets directly owned by

(or equity interests indirectly wholly owned by) Holdco (as defined in the New Side Letter) and

shall be subject to the rights and obligations of the ECP Lenders and the Melody Lenders set

forth in the New Side Letter.

                                                41
             Case 19-11781-LSS        Doc 62     Filed 08/14/19    Page 42 of 72



       O.      Modification of Automatic Stay. The automatic stay imposed by section 362(a)

of the Bankruptcy Code is hereby modified to permit: (a) the Debtors to grant the DIP Liens and

the Superpriority Claim, and to perform such acts as the DIP Agent may request in its sole

discretion to assure the perfection and priority of the DIP Liens; (b) the Debtors to take all

appropriate action to grant the Adequate Protection, and to take all appropriate action to ensure

that the Adequate Protection Liens granted thereunder are perfected and maintain the priority set

forth herein; (c) the Debtors to incur all liabilities and obligations to the DIP Agent as

contemplated under the DIP Documents; (d) the Debtors to pay all amounts referred to, required

under, in accordance with, and subject to this Interim Order; and (e) the implementation of the

terms of this Interim Order.

       P.      Section 507(b) Reservation. Subject only to the Carve-Out, nothing contained

herein shall impair or modify the application of section 507(b) of the Bankruptcy Code in the

event that the Adequate Protection provided in this Interim Order is insufficient to compensate

for any diminution in value of the respective interests of the Prepetition Secured Parties in any

Prepetition Collateral during these Chapter 11 Cases or any Successor Cases.

       Q.      Amendment of the DIP Documents. The DIP Documents may, from time to time,

be amended, amended and restated, modified, or supplemented by the parties thereto without

notice or a hearing if the amendment, amendment and restatement, modification, or supplement

is not material, and is: (i) in accordance with the DIP Documents; and (ii) not adverse or

prejudicial in any material respect to the rights the Debtors, the estates, or of third parties

(including the Prepetition Tax Credit Secured Parties); provided, however, all amendments,

modifications and waivers of the DIP Documents shall require the consent of the Required

Lenders acting reasonably, except in the case of amendments, modifications, or waivers

                                               42
               Case 19-11781-LSS        Doc 62     Filed 08/14/19    Page 43 of 72



requiring consent from all DIP Lenders, all affected DIP Lenders, or the DIP Agent (or the DIP

Agent with the consent in writing of the Required Lenders acting reasonably), including without

limitation, certain consent rights in respect of commitments, economics, maturity and the release

of collateral as set forth in the DIP Credit Agreement. Any material amendment, restatement,

modification, or supplement to the DIP Documents may only be made pursuant to an order of

this Court, upon notice and a hearing. The Debtors shall serve all amendments, restatements,

modifications, and supplements of the DIP Documents on the U.S. Trustee and the Committee, if

any.

        R.      Budget Compliance.

                      (i)    The Debtors have prepared (A) a 13-week cash flow forecast,

       attached hereto as Exhibit C, setting forth all projected cash receipts and cash

       disbursements on a weekly basis, as may be revised from time to time with the prior written

       consent (which may be by email from counsel) of the Required Lenders acting reasonably

       (such forecast, as supplemented or updated from time to time with such consent, the

       “Approved Budget”), and (B) the Workover Plan (attached hereto as Exhibit D), both of

       which shall be in form and substance satisfactory to the Required Lenders acting

       reasonably.   Notwithstanding anything in the Approved Budget to the contrary, the

       Approved Budget shall provide a monthly cap in the amount of $85,000 for fees and

       expenses accruing on and after the Petition Date of the Melody Lenders, in their capacity as

       both DIP Secured Parties and Prepetition Secured Parties, and their advisors (whether legal,

       financial or otherwise) (the “Melody Fee Cap”) and a monthly cap in the amount of

       $85,000 for the fees and expenses accruing on and after the Petition Date of the McGinty

       Lender and its advisors (whether legal, financial or otherwise) (the “McGinty Fee Cap”,

                                                 43
        Case 19-11781-LSS        Doc 62     Filed 08/14/19     Page 44 of 72



and each of the McGinty Fee Cap and the Melody Fee Cap, the “Fee Cap”), with any

unused portions of either such Fee Cap rolling forward to the next succeeding month and

applied in any subsequent monthly period during the Chapter 11 Cases or rolling backward

to reimburse the Melody Lenders or McGinty Lender for any fees and expenses that

exceeded their respective Fee Cap in any prior months, as applicable. For the avoidance of

doubt, the Melody Lenders and their advisors (whether legal, financial or otherwise) or

McGinty Lender and their advisors (whether legal, financial or otherwise) (i) shall be

reimbursed for all fees and expenses incurred up to their respective Cumulative Fee

Reimbursement Cap, and (ii) shall not be reimbursed for any fees and expenses to the

extent such fees and expenses exceed the difference between (a) the then current

Cumulative Fee Reimbursement Cap for such month minus (b) the cumulative amount

previously reimbursed to such party for fees and expenses accruing from and after the

Petition Date through the then applicable month.

               (ii)   The fees and expenses to be reimbursed to the Melody Lenders, in

their capacity as Lenders and Prepetition Secured Parties, and their advisors will constitute

a single line item in the Approved Budget (the “Melody Line Item”). The fees and

expenses to be reimbursed to the McGinty Lender, in their capacity as Lenders and

Prepetition Secured Parties, and their advisors will constitute a single line item in the

Approved Budget (the “McGinty Line Item”). The Approved Budget may not be amended

to decrease the Melody Line Item for the week of August 16 as set forth in the version of

the Approved Budget attached to the Motion or to decrease the Melody Line Item below

the Melody Fee Cap (or to take away the benefit of the carryforward or carryback of

unused amounts or overages described above) without the Melody Lenders’ written

                                          44
        Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 45 of 72



consent. The Approved Budget may not be amended to decrease the McGinty Line Item

below the McGinty Fee Cap (or to take away the benefit of the carryforward or carryback

of unused amounts or overages described above) without the McGinty Lender’s written

consent.

               (iii)   On the fourth Banking Day of the week that is the second full week

after the Petition Date, and on the fourth Banking Day of each week thereafter, the Debtors

shall deliver to the DIP Agent, with a copy to the Prepetition Agents, a variance report

from the previous week comparing the actual cash receipts and disbursements of the

Debtors with the receipts and disbursements in the Approved Budget for the applicable

week on a line item basis (the “Budget Variance Report”). Each Budget Variance Report

shall be presented on both: (i) a cumulative basis, in that it shall include all previous weeks

in the current Budget Variance Report; and (ii) a non-cumulative basis, in that it shall

include only the then most recently ended calendar week (the period described in this

clause (ii), the “Budget Variance Reporting Period”). Any material variance as determined

by the Required Lenders acting reasonably shall be accompanied by a qualitative

explanation, including an explanation of the sources of Cash used to fund such variance

and an explanation for how the Debtors intend to offset such variance from available

sources and uses. Actual cash disbursements during any Budget Variance Reporting Period

made by the Debtors shall not exceed the amounts set forth in the Approved Budget by

more than ten percent (10%) of any individual line item (“Permitted Variance”); provided,

that unused amounts set forth in the Approved Budget for any disbursement line item may

be carried forward and used to fund such line item in the subsequent four Budget Variance

Reporting Periods. Actual cash receipts received by the Debtors may not be less than

                                           45
        Case 19-11781-LSS        Doc 62     Filed 08/14/19     Page 46 of 72



ninety percent (90%) of the amounts set forth in the Approved Budget; provided, that

receipts in excess of the amounts set forth in the Approved Budget for such line item may

be carried forward and used to offset such line item in the subsequent four Budget Variance

Reporting Periods. Notwithstanding the foregoing, the fees, expenses and indemnities of

the respective retained professionals of the DIP Agent, each of the DIP Lenders and each of

the Prepetition Term Loan Secured Parties will be paid consistent with Paragraph BB of

this Interim Order regardless of whether the actual cash disbursements made for any such

fees, expenses and indemnities exceed the Permitted Variance amounts for such line items

set forth in any Approved Budget (and such payment shall not result in an Event of

Default); provided, however, under no circumstances shall the reimbursements to the

Melody Lenders, in their capacity as DIP Secured Parties or Prepetition Secured Parties,

and their retained professionals for fees and expenses incurred on or after the Petition Date

exceed the Melody Fee Cap or the McGinty Lender, in their capacity as DIP Secured

Parties or Prepetition Secured Parties, and their retained professionals exceed the McGinty

Fee Cap (and any such payment in excess of such amounts shall result in an Event of

Default).

               (iv)   On the fourth Banking Day of the week that is four full weeks after

the Effective Date, and on each four week anniversary thereof, the Debtors shall deliver to

the DIP Agent, with a copy to the Prepetition Agents, an updated 13-week cash flow

forecast, containing line items of sufficient detail to reflect such Debtor’s projected cash

receipts and cash disbursements for such 13-week period on a weekly basis, which such

new 13-week cash flow forecast must be acceptable to the Required Lenders acting

reasonably (and, upon such acceptance by the Required Lenders acting reasonably), such

                                          46
             Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 47 of 72



     new 13-week cash flow forecast shall become the new Approved Budget) (it being agreed

     and understood that if the Required Lenders acting reasonably and the Debtors do not agree

     to an updated Approved Budget, the Approved Budget shall be the then-existing Approved

     Budget or such Approved Budget as may be approved by the Court after a hearing).

     Notwithstanding anything to the contrary herein, no 13-Week Forecast shall become the

     Approved Budget that has the effect of reducing the fees, expenses or indemnities

     reimbursable to the Melody Lenders below the Melody Fee Cap without the Melody

     Lenders’ written consent, that has the effect of reducing the fees, expenses or indemnities

     reimbursable to the McGinty Lender below the McGinty Fee Cap without the McGinty

     Lender’s written consent, or, in any other case, that has the effect of reducing the fees,

     expenses or indemnities reimbursable to the DIP Agent or any other DIP Lenders

     hereunder without the written consent of the DIP Agent or such DIP Lender, as applicable.

                    (v)     The Debtors shall promptly deliver the Approved Budget, together

     with any approved amendments or modifications thereto, to the Prepetition Term Loan

     Secured Parties and their respective counsel, the U.S. Trustee, the Committee, and shall file

     the Approved Budget with the Court if there are any material modifications.

       S.      After-Acquired Property. Except as otherwise provided in this Interim Order,

pursuant to section 552(a) of the Bankruptcy Code, all property acquired by the Debtors after the

Petition Date, including all DIP Collateral pledged or otherwise granted to the DIP Agent, on

behalf of the DIP Lenders, pursuant to the DIP Documents and this Interim Order is not and shall

not be subject to any lien of any person or entity resulting from any security agreement entered

into by the Debtors prior to the Petition Date, except to the extent that such property constitutes

proceeds of property of the Debtors that is subject to a valid, enforceable, perfected, and

                                                47
              Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 48 of 72



unavoidable lien as of the Petition Date that is not subject to subordination under section

510(c) of the Bankruptcy Code or other provision or principles of applicable law; provided that

with respect to any property acquired after the Effective Date by any Debtor that is intended to

be subject to the Lien created by any of the DIP Security Documents but is not so subject, the

Debtors shall promptly take such actions and execute such documents as the DIP Agent shall

require to confirm the validity, perfection and priority of the Lien of the DIP Security Documents

on such after-acquired Collateral.

       T.      Proceeds of Subsequent Financing. If the Debtors, any trustee, any examiner with

enlarged powers, or any responsible officer subsequently appointed in these Chapter 11 Cases or

any Successor Cases, shall obtain credit or incur debt pursuant to section 364(b), (c), or (d) of the

Bankruptcy Code in violation of the DIP Documents at any time prior to the indefeasible

payment in full of all DIP Obligations, the cancellation, backing, or cash collateralization of the

letters of credit provided for under the DIP Credit Agreement, the satisfaction of the

Superpriority Claims, and the termination of the DIP Secured Parties’ obligations to extend

credit under the DIP Facility, then all of the cash proceeds derived from such credit or debt shall:

(i) immediately be turned over first to the DIP Agent; and (ii) thereafter, after the DIP

Obligations have been satisfied in full and fully and indefeasibly paid, to the Prepetition Term

Loan Administrative Agent to satisfy outstanding Prepetition Secured Obligations; provided, that

any and all rights of the Prepetition Tax Credit Secured Parties to object to any such debt,

including any attempt to prime the Prepetition Tax Credit Liens, and any payment related thereto

being transferred to the DIP Agent or the Prepetition Term Loan Administrative Agent are

hereby reserved.




                                                 48
             Case 19-11781-LSS          Doc 62    Filed 08/14/19      Page 49 of 72



       U.      Maintenance of DIP Collateral. Until the indefeasible payment in full of all DIP

Obligations, all indebtedness outstanding in accordance with the Prepetition Loan Documents,

and the termination of the DIP Agent’s and the DIP Lenders’ obligation to extend credit under

the DIP Facility, the Debtors shall (i) insure the DIP Collateral as required under the DIP Facility

and the Prepetition Loan Documents, as applicable; and (ii) maintain the cash management

system in effect as of the Petition Date, as modified by any Order entered by this Court with

respect to the Debtors’ cash management system.

       V.      Cash Management.

                     (i)    The Debtors shall deposit (or cause or direct to be deposited): (a) the

     proceeds of each of the DIP Loans into the Construction Account (as defined in the Cash

     Management Order); (b) except as set forth in foregoing clause (a), all other funds,

     proceeds, receipts and other cash inflows (excluding any State Tax Credit (as defined in the

     DIP Credit Agreement) proceeds) into the Gas Proceeds Account (as defined in the Cash

     Management Order); and (c) subject to Paragraph K above, all excess State Tax Credit (as

     defined in the DIP Credit Agreement) proceeds received from the Prepetition Tax Credit

     Agent after repayment in full of the Prepetition Tax Credit Obligations into the Tax Credit

     Reserve Account (as defined in the Cash Management Order).

                     (ii)   Construction Account: Notwithstanding anything to the contrary

     contained in the Accounts Agreement, the Debtors shall comply with the Construction

     Account Disbursement Procedures (as defined in the Cash Management Order) from and

     after the Petition Date, the DIP Agent shall have the right to direct withdrawals and

     transfers of funds from the Construction Account pursuant to the Construction Account




                                                 49
              Case 19-11781-LSS        Doc 62    Filed 08/14/19    Page 50 of 72



     Disbursement Procedures and the Depository Bank is hereby authorized and directed to

     follow such instructions.

                     (iii)   Other Accounts: Cornucopia is authorized to withdraw and transfer

     to the DIP Agent for application against the DIP Obligations any amounts required to be

     applied to the DIP Obligations pursuant to the mandatory prepayment provisions of the DIP

     Credit Agreement and the Depository Bank shall, upon receipt of a New Withdrawal

     Certificate (as defined in the Cash Management Order), withdraw and transfer such

     amounts (without duplication) to the DIP Agent (for the benefit of the DIP Lenders) which

     amounts shall be applied by the DIP Agent in the order of priority specified in Section

     2.1.6(d) of the DIP Credit Agreement. Any material changes from the Debtors’ prepetition

     cash management system must be acceptable to the DIP Agent acting reasonably.

         W.    Insurance Policies. Upon entry of this Interim Order, the DIP Agent (on behalf of

the applicable DIP Lenders) is deemed to be, without any further action or notice (including

endorsements), named as an additional insured and lender loss payees on each insurance policy

maintained by the Debtors, including, without limitation, any such insurance policy which in any

way relates to the DIP Collateral.

         X.    Disposition of DIP Collateral.    Except as expressly provided for in the DIP

Documents, the Debtors shall not sell, transfer, lease, encumber, or otherwise dispose of any

portion of the DIP Collateral other than in the ordinary course of business without the prior

written consent of the Required Lenders acting reasonably and approval of the Bankruptcy

Court.

         Y.    Event of Default. The occurrence of any of the following events, unless waived

by the DIP Agent in writing and in accordance with the terms of the DIP Documents, shall

                                                50
             Case 19-11781-LSS         Doc 62    Filed 08/14/19     Page 51 of 72



constitute an event of default (each, an “Event of Default”): (a) the failure of the Debtors to

perform, in any respect, any of the terms, provisions, conditions, covenants, or obligations under

the Interim Order or the Final Order; or (b) the occurrence of an “Event of Default” under the

DIP Documents, as more completely set forth in Article 7 of the DIP Credit Agreement.

       Z.      Rights and Remedies Upon Event of Default.

                    (i)     Unless otherwise ordered by the Court in accordance with the terms

     hereof, as of 12:00 a.m. prevailing Eastern Time on the third Banking Day after the date the

     DIP Agent files a notice of an Event of Default on the docket of the Debtors’ Chapter 11

     Cases (such period, the “Default Notice Period”), the automatic stay under section 362 of

     the Bankruptcy Code shall be automatically lifted as of the date thereof without further

     order of this Court to allow the DIP Agent, at the direction of the Required Lenders acting

     reasonably, to exercise remedies in accordance with the DIP Documents and take any and

     all actions permitted by law, subject to the Prepetition Intercreditor Agreement, and the

     New Side Letter, as if no case were pending under the Bankruptcy Code, in each case, with

     respect to the DIP Priority Collateral. Unless otherwise ordered by the Court, the sole basis

     on which the Debtors can contest the automatic lifting of the automatic stay pursuant to this

     paragraph is on the grounds that an Event of Default has not occurred.

                    (ii)    In accordance with Section 7.2 of the DIP Credit Agreement, and

     subject to any applicable grace periods, upon the occurrence of any Event of Default, the

     DIP Agent may, without notice or demand, immediately suspend or terminate all or any

     portion of the DIP Lenders’ obligations to make additional loans or Credit Extensions

     under the DIP Facility. Upon the occurrence of an Event of Default, the DIP Agent, acting

     at the direction of the Required Lenders acting reasonably, may declare and make all loans

                                                51
             Case 19-11781-LSS         Doc 62    Filed 08/14/19     Page 52 of 72



     and other DIP Obligations under the DIP Facility immediately due and payable in

     accordance with Section 7.2.2 of the DIP Credit Agreement. Nothing herein shall be

     construed to limit or otherwise restrict the availability of the rights and remedies provided

     for in Section 7.2 of the DIP Credit Agreement.

                    (iii)   In the event any party requests a hearing seeking to prevent the DIP

     Agent or the DIP Lenders from exercising any of their rights and remedies that arise after

     an Event of Default, such hearing must be requested in the Bankruptcy Court which shall

     have the sole jurisdiction.

                    (iv)    Upon the occurrence of an Event of Default, all rights and remedies

     available to (a) the DIP Agent and Lenders under the DIP Documents, including but not

     limited to all remedies set forth in Section 7.2 of the DIP Credit Agreement, and (b) to the

     Prepetition Agents and other Prepetition Secured Parties under the Prepetition Loan

     Documents, shall be available pursuant to the terms and conditions of this Paragraph Z.

       AA.     Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification or

Stay of this Interim Order. Each of the DIP Secured Parties and the Prepetition Secured Parties

have acted in good faith in connection with this Interim Order, and their reliance on this Interim

Order is in good faith. Based on the findings set forth in this Interim Order and the record made

during the Interim Hearing, and in accordance with section 364(e) of the Bankruptcy Code, in

the event any or all of the provisions of this Interim Order are hereafter reversed or modified on

appeal, the DIP Secured Parties and the Prepetition Secured Parties are entitled to fullest extent

to the protections provided in section 364(e) of the Bankruptcy Code.

       BB.     DIP and Other Expenses. All out-of-pocket expenses (limited, in the case of legal

and advisory expenses, to the reasonable and documented fees, disbursements, and other charges

                                                52
             Case 19-11781-LSS          Doc 62    Filed 08/14/19      Page 53 of 72



of one outside counsel, one local Delaware counsel, one local Alaska counsel, for the DIP Agent

and each of the Lenders, and one financial advisor for the DIP Agent and the Lenders, taken as a

whole (and, in each case, as selected by the DIP Agent) provided that the fees and expenses of

the Melody Lenders and McGinty Lender incurred on and after the Petition Date will be subject

in all respects to the Melody Fee Cap and McGinty Fee Cap, respectively (collectively, the “DIP

Professionals”), all of whom that are selected and retained by the DIP Agent will be made

available to the Melody Lenders for conference calls and meetings to discuss the Debtors and

status of the Chapter 11 Cases, and will share any information and materials with the Melody

Lenders regarding the Chapter 11 Cases) incurred in connection with the DIP Facility, the

transactions contemplated thereby, these Chapter 11 Cases and any enforcement costs and

documentary taxes associated with the DIP Facility shall be paid by the Borrowers upon demand,

whether or not the closing date occurs. For the avoidance of doubt, the fees and expenses

described in the foregoing sentence shall include, to the extent set forth in Section 9.4 of the DIP

Credit Agreement, all reasonable and documented out-of-pocket costs, fees, and expenses

incurred in connection with the preparation, negotiation, execution, interpretation or

administration of, any modification of any term of or termination of, any of the DIP Documents,

any commitment or proposal letter therefor, any other document prepared in connection

therewith or the consummation and administration of any transaction contemplated therein.

Payment of all such fees and expenses shall not be subject to allowance by this Court, and parties

entitled under the DIP Documents to receive such payment of fees and expenses shall not be

required to comply with the U.S. Trustee fee guidelines provided, that copies of all invoices

reflecting the fees and expenses of the DIP Professionals shall be served by email on the Debtor,

the U.S. Trustee, and counsel to the Committee (if any) (collectively the “Fee Notice Parties”),

                                                 53
             Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 54 of 72



who shall have ten (10) business days to review and to assert any objections thereto. Such

invoices shall include a general description of the nature of the matters worked on, a list of

professionals who worked on the matter, their hourly rate (if such professionals bill at an hourly

rate), the number of hours each professional billed and, with respect to the invoices of law firms,

the year of law school graduation for each attorney; provided, further that the U.S. Trustee

reserves the right to seek copies of invoices containing the detailed time entries of any

professional. Copies of all invoices reflecting the fees and expenses of the DIP Professionals

may be reasonably redacted (provided, however, that the U.S. Trustee reserves his right to seek

to obtain unredacted copies of such invoices) and shall not be required to contain time entries or

be maintained in accordance with the U.S. Trustee Guidelines, nor shall any party, counsel or

other advisor or professional, be required to file any interim or final fee applications with the

Bankruptcy Court or otherwise seek the Bankruptcy Court’s approval of any such payments).

The provision of such invoices shall not constitute a waiver of the attorney-client privilege or

any benefits of the attorney work product doctrine. If no objection to the payment of the fees

and expenses of the DIP Professionals is made in writing by the Fee Notice Parties within ten

(10) calendar days after delivery of such invoices, then, without further order of, or application

to, the Court or notice to any other party, such fees and expenses of the DIP Professionals shall

be promptly paid by the Debtor. If an objection is made by any of the Fee Notice Parties within

the ten-day objection period to the payment of the fees and expenses of the DIP Professionals,

then the disputed portion of such fees and expenses shall not be paid until the objection is

resolved by the applicable parties in good faith or by order of the Court, and the undisputed

portion shall be promptly paid by the Debtor.

       CC.     Indemnification.

                                                54
        Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 55 of 72



               (i)     Without limiting Sections 3.1.12 and 9.4 of the DIP Credit

Agreement, the Borrowers shall, jointly and severally, indemnify and hold harmless the

DIP Agent, each of the DIP Lenders, their respective affiliates, successors, and assigns and

the officers, managers, directors, employees, agents, advisors, controlling persons, and

members of each of the foregoing (each, an “Indemnified Person”) from and against all

losses, claims, damages, costs, expenses (including out-of-pocket fees and disbursements

of counsel, limited, in each case of legal and advisory fees, to the documented fees,

disbursements and other charges of one outside counsel and one local counsel for all

Indemnified Persons, taken as a whole, and, in the case of an actual conflict of interest (as

determined by the Required Lenders acting reasonably), one additional outside counsel and

local counsel for all similarly situated Indemnified Persons, taken as a whole, which, in the

case of any such costs and expenses of the Melody Lenders (but, for the avoidance of

doubt, not in the case of any such losses, claims and damages (which shall not be subject to

a cap)) and McGinty Lender, shall be limited by the Fee Cap, and excluding in all cases

any financial advisory and investment banking fees) and liabilities of such Indemnified

Person arising out of or relating to any claim or any litigation or other proceeding

(regardless of whether such Indemnified Person is a party thereto and regardless of whether

such matter is initiated by a third party or by the Borrowers or any of their Affiliates) that

relates to the DIP Facility, either DIP Order, the DIP Credit Agreement, any other DIP

Document or the transactions contemplated hereby or thereby; provided, that, no

Indemnified Person will be indemnified for any cost, expense, or liability to the extent

determined in the final, non-appealable judgment of a court of competent jurisdiction to

have resulted solely from its actual fraud, gross negligence, or willful misconduct; provided

                                           55
        Case 19-11781-LSS           Doc 62      Filed 08/14/19   Page 56 of 72



further, that copies of the invoices relating to the fees and expenses of any professionals to

be paid under this paragraph will be subject to the procedures set forth in Paragraph BB of

this Interim Order.

                (ii)    No Indemnified Person shall have any liability (whether direct or

indirect, in contract, tort, or otherwise) to the Borrowers or any of their subsidiaries or any

shareholders or creditors of the foregoing for or in connection with the transactions

contemplated hereby, except to the extent such liability is found in a final, non-appealable

judgment by a court of competent jurisdiction to have resulted solely from such

Indemnified Person’s actual fraud, gross negligence, or willful misconduct. In no event,

however, shall any Indemnified Person be liable on any theory of liability for any special,

indirect, consequential, or punitive damages.

                (iii)   The indemnities provided by the Debtors pursuant to Section 5.19 of

the DIP Credit Agreement shall not apply with respect to an Indemnified Person to the

extent finally determined by a court of competent jurisdiction as arising in whole or in part

as a result of the actual fraud, gross negligence or willful misconduct of such Indemnified

Person, but shall continue to apply to other Indemnified Persons.           In addition, such

indemnities shall not include or extend to any Claims (A) incurred or suffered by any of the

Indemnified Persons to the extent that such Indemnified Person shall have expressly agreed

in Sections 2.3.4, 2.3.5, 2.5.1, 2.5.2, or 9.4 of the DIP Credit Agreement to bear such Claim

without right of reimbursement or (B) that have not resulted from an act or omission by a

Debtor or its affiliates and has been brought by an Indemnified Person against any other

Indemnified Person (other than any claims against the DIP Agent in its capacity as such or

in fulfilling its role as an agent or similar role hereafter).

                                              56
        Case 19-11781-LSS         Doc 62     Filed 08/14/19        Page 57 of 72



               (iv)    The provisions of this Paragraph CC shall survive foreclosure of the

DIP Security Documents (as defined in the DIP Credit Agreement) and satisfaction or

discharge of the Debtors’ joint and several obligations hereunder, and shall be in addition

to any other rights and remedies of the Lenders, and may not be amended, modified or

waived in a manner adverse to any DIP Lender without each DIP Lender’s written consent.

               (v)     In case any action, suit or proceeding shall be brought against any

Indemnified Person, such Indemnified Person shall promptly notify the Debtors of the

commencement thereof, provided that failure to provide any such notice shall not relieve

the Debtors of their obligations set forth in this Paragraph CC.

               (vi)    Additional provisions relating to indemnity obligations are set forth

in the DIP Credit Agreement, which is incorporated as if set forth herein and is fully

enforceable in accordance with its terms.

 DD.     Release.

               (i)     Upon entry of a final order granting such relief , each of the Debtors

, on their own behalf and on behalf of their past, present, and future predecessors,

successors (subject to the rights set forth in Paragraph VV of this Interim Order, including

as to any chapter 7 or chapter 11 trustee appointed in these cases), heirs, subsidiaries, and

assigns, agents, representatives, officers, directors, advisors, employees, and affiliates

(other than the Sponsor and its equity holders) (collectively, the “Releasors”) shall, to the

maximum extent permitted by applicable law, unconditionally, irrevocably, and fully

forever release, remise, acquit, relinquish, irrevocably waive, and discharge each of the DIP

Secured Parties and Prepetition Secured Parties, in all capacities under the DIP Documents

and Prepetition Loan Documents and applicable law, each of their respective affiliates,

                                            57
        Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 58 of 72



subsidiaries, shareholders and “controlling persons” (within the meaning of federal

securities laws), and each of their respective former, current, or future officers, employees,

directors, agents, representatives, owners, members, partners, financial advisors, legal

advisors, shareholders, managers, consultants, accountants, attorneys, affiliates, successors

and assigns, and predecessors in interest, including in any capacities as representatives for

the Prepetition Secured Parties on the Debtors’ boards of directors (collectively, the

“Released Parties”), of and from any and all claims, demands, liabilities, responsibilities,

disputes, remedies, causes of action, indebtedness and obligations, rights, assertions,

allegations, actions, suits, controversies, proceedings, losses, damages, injuries, attorneys’

fees, costs, expenses, judgments, liens, and causes of action of every type, whether known,

unknown, asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed, matured,

contingent, pending, or threatened including, without limitation, all legal and equitable

theories of recovery, arising under common law, statute, or regulation or by contract, of

every nature and description based on or arising from any events, facts or circumstances

that have occurred or exist as of the date hereof arising from or relating in any way to any

of the DIP Documents and Prepetition Loan Documents or the obligations thereunder,

including, without limitation, (i) any so-called “lender liability” or equitable subordination

claims or defenses, (ii) any and all claims and causes of action arising under the

Bankruptcy Code, and (iii) any and all claims and causes of action regarding the validity,

priority, enforceability, perfection, or avoidability of the DIP Liens, Prepetition Liens, the

obligations under the DIP Documents or Prepetition Secured Obligations of the DIP

Secured Parties or Prepetition Secured Parties, as applicable (collectively, the “Released

Claims”). The Debtors covenant not to sue the Prepetition Secured Parties on account of

                                           58
        Case 19-11781-LSS         Doc 62      Filed 08/14/19     Page 59 of 72



the Released Claims. The Debtors’ acknowledgments, stipulations, waivers, and releases

shall be binding on the Debtors and their respective representatives, successors (subject to

the rights set forth in Paragraph VV of this Interim Order, including as to any chapter 7 or

chapter 11 trustee appointed in these cases), and assigns, and on each of the Debtors’

estates and, subject to the rights set forth in Paragraph VV of this Interim Order, all entities

and persons, including any creditors of the Debtors, and each of their respective

representatives, successors, and assigns, including, without limitation, any trustee or other

representative appointed in these Chapter 11 Cases, or upon conversion to chapter 7,

whether such trustee or representative is appointed under chapter 11 or chapter 7 of the

Bankruptcy Code. Notwithstanding the releases and covenants contained above in this

paragraph, such releases and covenants in favor of the Prepetition Secured Parties shall be

deemed acknowledged and reaffirmed by the Debtors each time there is a borrowing under

the DIP Facility or use of Cash Collateral by the Debtors.

               (ii)    Each Releasor shall agree that it shall be, jointly and severally,

obligated to indemnify and hold the Releasees harmless with respect to any and all

Released Claims or disbursements of any kind or nature whatsoever incurred by the

Releasees, or any of them, whether direct, indirect or consequential, as a result of or arising

from or relating to any proceeding by or on behalf of any person, including, without

limitation, the respective officers, directors, agents, trustees, creditors, partners or

shareholders of any Releasor or any of their respective subsidiaries, whether threatened or

initiated, in respect of any claim for legal or equitable remedy under any statute, regulation

or common law principle arising from or in connection with the negotiation, preparation,

execution, delivery, performance, administration and enforcement of the DIP Credit

                                           59
        Case 19-11781-LSS         Doc 62     Filed 08/14/19    Page 60 of 72



Agreement and the other DIP Documents or any other document executed and/or delivered

in connection therewith; provided, that the Releasors shall not have any obligation to

indemnify or hold harmless any Releasee hereunder with respect to liabilities to the extent

they result from the actual fraud, gross negligence or willful misconduct of that Releasee as

finally determined by a court of competent jurisdiction. If and to the extent that the

foregoing undertaking may be unenforceable for any reason, each Releasor shall agree to

make the maximum contribution to the payment and satisfaction thereof that is permissible

under applicable law.

                (iii)   Each Releasor, on behalf of itself and its successors, assigns, and

other legal representatives, shall absolutely, unconditionally and irrevocably, covenant and

agree with and in favor of each Releasee that it will not sue (at law, in equity, in any

regulatory proceeding or otherwise) any Releasee on the basis of any claim released,

remised and discharged by the Releasors pursuant to Paragraph DD(i) of this general

release and indemnity. If any Releasor or any of their respective successors (subject to the

rights set forth in Paragraph VV of this Interim Order as to any chapter 7 or chapter 11

trustee appointed in these cases), assigns or other legal representatives violates the

foregoing covenant, each Releasor, for itself and its successors, assigns and legal

representatives, shall agree to pay, in addition to such other damages as any Releasee may

sustain as a result of such violation, all attorneys’ fees and costs incurred by any Releasee

as a result of such violation.

                (iv)    The provisions of this Paragraph DD shall survive the termination of

the DIP Credit Agreement, the other DIP Documents (including this Interim Order) and




                                           60
             Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 61 of 72



     payment in full of the obligations set forth in the DIP Credit Agreement and the other DIP

     Documents.

                    (v)     Each Releasor shall acknowledge that it may hereafter discover facts

     different from or in addition to those now known or believed to be true with respect to such

     Released Claims and shall agree that the DIP Credit Agreement and the other DIP

     Documents shall be and remain effective in all respects notwithstanding any such

     differences or additional facts. Subject to the rights set forth in Paragraph VV of this

     Interim Order, this Paragraph DD shall be and remain in full force and effect

     notwithstanding the discovery by any Releasor after the effective date: (a) of any new or

     additional Claim against any Releasee; (b) of any new or additional facts in any way

     relating to this release; (c) that any fact relied upon by it was incorrect; or (d) that any

     representation or warranty made by any Releasee was untrue or that any Releasee

     concealed any fact, circumstance or claim relevant to a Releasor’s execution of this release.

     Each Releasor understands, and shall acknowledge and agree that the release set forth

     above may be pleaded as a full and complete defense and may be used as a basis for an

     injunction against any action, suit or other proceeding which may be instituted, prosecuted

     or attempted in breach of the provisions of such release.

       EE.     Proofs of Claim. The DIP Secured Parties and the Prepetition Secured Parties

shall not be required to file proofs of claim in any of these Chapter 11 Cases or Successor Cases

for any claim allowed herein. However, in order to facilitate the processing of claims, to ease the

burden upon the Court and to reduce an unnecessary expense to the Debtors’ estates, each of the

Prepetition Agents is authorized to file in the Debtors’ lead chapter 11 case In re Furie

Operating Alaska, LLC, No. 19-11781 (LSS), a master proof of claim on behalf of its respective

                                                61
             Case 19-11781-LSS         Doc 62    Filed 08/14/19     Page 62 of 72



Prepetition Secured Parties on account of any and all of their respective claims arising under the

applicable Prepetition Loan Documents and hereunder (each, a “Master Proof of Claim”) against

each of the Debtors. Upon the filing of a Master Proof of Claim by any the Prepetition Agents,

such entity shall be deemed to have filed a proof of claim in the amount set forth opposite its

name therein in respect of its claims against each of the Debtors of any type of nature whatsoever

with respect to the applicable Prepetition Loan Documents, and the claims of each applicable

Prepetition Secured Party (and each of its respective successors and assigns), named in a Master

Proof of Claim shall be treated as if such entity had filed a separate proof of claim in each of

these Chapter 11 Cases. The Master Proofs of Claim shall not be required to identify whether

any Prepetition Secured Party acquired its claim from another party and the identity of any such

party or to be amended to reflect a change in the holders of the claims set forth therein or a

reallocation among such holders of the claims asserted therein resulting from the transfer of all

or any portion of such claims. The provisions of this paragraph DD and each Master Proof of

Claim are intended solely for the purpose of administrative convenience and shall not affect the

right of each Prepetition Secured Party (or its successors in interest) to vote separately on any

plan proposed in these Chapter 11 Cases. The Master Proofs of Claim shall not be required to

attach any instruments, agreements, or other documents evidencing the obligations owing by

each of the Debtors to the applicable Prepetition Secured Parties, which instruments, agreements

or other documents will be provided upon written request to counsel to the Prepetition Agent.

       FF.     Limitation on Investigation. No proceeds of DIP Loans, the DIP Collateral, the

Prepetition Collateral, Cash Collateral, the Carve-Out, or any other amounts may be used directly

or indirectly by any of the Borrowers, any Creditors’ Committee or any other official committee

appointed in these Chapter 11 Cases, or any trustee or other estate representative appointed in

                                                62
              Case 19-11781-LSS            Doc 62    Filed 08/14/19     Page 63 of 72



these Chapter 11 Cases or any Successor Cases or any other person for any of the following

actions or activities:

                         (i)    investigating, objecting to, challenging, or contesting in any manner,

      or in raising any defenses to, the amount, validity, extent, perfection, priority,

      enforceability, or avoidability of Prepetition Secured Obligations, or any liens or security

      interests with respect thereto, or any other rights or interests of any of the Prepetition

      Secured Parties, whether in their capacity as such or otherwise, including with respect to

      the Adequate Protection Liens, or in asserting any claims or causes of action against any of

      the Prepetition Secured Parties (whether in their capacity as such or otherwise), including,

      without limitation, for lender liability or pursuant to section 105, 510, 544, 547, 548, 549,

      550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise; provided

      that up to $50,000 of Cash Collateral shall be made available to the Creditors’ Committee

      for fees and expenses incurred in connection with any investigation of (but not preparing,

      drafting, or filing any documents or pleadings objecting to, challenging, or contesting in

      any manner, or raising any defenses to) the Liens of the Prepetition Secured Parties and

      alleged claims against them, prior to the Challenge Deadline (as defined below);

                         (ii)   paying any amount on account of any claims arising before the

      Petition Date unless such payments are (x) expressly agreed by the Required Lenders

      acting reasonably and consistent with the Interim Order and any critical vendor or similar

      order entered by the Bankruptcy Court, as applicable, and as provided for in the Approved

      Budget or (y) made by the State of Alaska in respect of the Prepetition Tax Credit Priority

      Collateral to be applied to the Prepetition Tax Credit Obligations.




                                                    63
              Case 19-11781-LSS           Doc 62    Filed 08/14/19     Page 64 of 72



        GG.     Access to the Debtors. In accordance with the provisions of access in the DIP

Documents, the Debtors shall: (i) permit any representatives, agents, and/or employees of the

DIP Agent and their respective professionals to have commercially reasonable access to their

premises and books and records during normal business hours (without unreasonable

interference with the proper operation of the Debtors’ businesses); and (ii) cooperate, consult

with, and provide to such representatives, agents, and/or employees all such information,

documents, and records as they may reasonably request.

        HH.     No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

direct, indirect, or incidental beneficiary.

        II.     Section 506(c) Claims. Upon entry of the Final Order, no costs or expenses of

administration which have been or may be incurred in these Chapter 11 Cases at any time shall

be charged against the DIP Secured Parties and the Prepetition Secured Parties or any of their

respective claims, the DIP Collateral, or any Prepetition Collateral pursuant to sections 105 or

506(c) of the Bankruptcy Code, or otherwise.

        JJ.     Section 552(b). Upon entry of the Final Order granting such relief, the DIP

Secured Parties and the Prepetition Secured Parties shall be entitled to all of the rights and

benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under

section 552(b) shall not apply to the DIP Secured Parties and the Prepetition Secured Parties,

with respect to proceeds, products, offspring, or profits of any Prepetition Collateral.

        KK.     No Marshaling/Application of Proceeds. Upon entry of the Final Order granting

such relief, the DIP Secured Parties and the Prepetition Secured Parties shall not be subject to the

equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP

                                                   64
              Case 19-11781-LSS          Doc 62     Filed 08/14/19      Page 65 of 72



Collateral or any Prepetition Collateral, as the case may be, and all proceeds shall be received

and applied in accordance with the DIP Documents.

       LL.     Discharge Waiver. The DIP Obligations shall not be discharged by the entry of

an order confirming any chapter 11 plan in these Chapter 11 Cases, notwithstanding the

provisions of section 1141(d) of the Bankruptcy Code, unless the DIP Obligations have been

indefeasibly paid in full in cash (or otherwise treated in a manner satisfactory to the DIP Agent)

on or before the effective date of such confirmed chapter 11 plan or the Credit Bid Exit

Financing Scenario occurs. Other than in the case of the Credit Bid Exit Financing Scenario, it

shall be an event of default under the DIP Credit Agreement for any of the Debtors to propose or

support any chapter 11 plan or sale of all or substantially all of the Debtors’ assets or entry of

any confirmation order or sale order that is not conditioned upon the indefeasible payment in full

in cash of the DIP Obligations on or prior to the earlier to occur of the effective date of such

chapter 11 plan or sale.

       MM. Rights Preserved. The entry of this Interim Order is without prejudice to, and

does not constitute a waiver of, expressly or implicitly: (i) the DIP Secured Parties’ and the

Prepetition Secured Parties’ right to seek any other or supplemental relief in respect of the

Debtors; (ii) any of the rights of any of the DIP Secured Parties and the Prepetition Secured

Parties under the Bankruptcy Code or under applicable non-bankruptcy law, including the right

to (a) request modification of the automatic stay of section 362 of the Bankruptcy Code or

(b) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan

or plans of reorganization; or (iii) any other rights, claims, or privileges (whether legal, equitable,

or otherwise) of any of the DIP Secured Parties and the Prepetition Secured Parties.




                                                  65
             Case 19-11781-LSS         Doc 62    Filed 08/14/19     Page 66 of 72



       NN.     No Waiver by Failure to Seek Relief. The failure of the DIP Secured Parties and

the Prepetition Secured Parties to seek relief or otherwise exercise their rights and remedies

under this Interim Order, the DIP Documents, the Prepetition Loan Documents, or applicable

law, as the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder,

or otherwise of the DIP Secured Parties and the Prepetition Secured Parties.

       OO.     Binding Effect of Interim Order. Immediately upon execution by this Court, the

terms and provisions of this Interim Order shall become valid and binding upon and inure to the

benefit of the Debtors, the DIP Secured Parties, the Prepetition Secured Parties, all other

creditors of the Debtors, any Creditors’ Committee, any other statutory committee that may be

appointed in these Chapter 11 Cases, and all other parties-in-interest and their respective

successors and assigns, including any trustee or other fiduciary hereafter appointed in any of

these Chapter 11 Cases, any Successor Cases, or upon dismissal of any of these Chapter 11

Cases or Successor Cases.

       PP.     Effect on Certain Pre-Petition Agreements. Except as expressly set forth in this

Interim Order the terms and conditions, validity, and enforceability of the Prepetition Loan

Documents shall not be affected by this Interim Order.

       QQ.     Right to Seek Modification. The Debtors retain the right to seek any modification

or extension of this Interim Order (in whole or in part) with the prior consent of each DIP

Lender, acting reasonably, and no such consent shall be implied by any other action, inaction, or

acquiescence of the DIP Agent or the Required Lenders acting reasonably; provided, that any

modification or extension of this Order (in whole or in part) without the prior consent of each

DIP Lender shall constitute an Event of Default pursuant to the DIP Credit Agreement..




                                                66
             Case 19-11781-LSS        Doc 62      Filed 08/14/19   Page 67 of 72



       RR.    Survival.

                    (i)    The provisions of this Interim Order and any actions taken pursuant

     hereto shall survive entry of any order which may be entered (a) confirming any chapter 11

     plan in any of these Chapter 11 Cases, (b) converting any of these Chapter 11 Cases to a

     case under chapter 7 of the Bankruptcy Code, (c) dismissing any of these Chapter 11 Cases

     or any Successor Cases, or (d) pursuant to which this Court abstains from hearing any of

     these Chapter 11 Cases or Successor Cases.

                    (ii)   The terms and provisions of this Interim Order, including the claims,

     liens, security interests, and other protections (as applicable) granted to the DIP Secured

     Parties and the Prepetition Secured Parties, pursuant to this Interim Order and/or the DIP

     Documents, notwithstanding the entry of any such order, shall continue in these Chapter 11

     Cases, in any Successor Cases, or following dismissal of these Chapter 11 Cases or any

     Successor Cases, and shall maintain their priority as provided by this Interim Order until,

     (a) in respect of the DIP Facility, all the DIP Obligations, pursuant to the DIP Documents

     and this Interim Order, have been indefeasibly paid in full and all commitments to extend

     credit under the DIP Facility are terminated, and (b) in respect of the Prepetition Credit

     Agreements, all of the Prepetition Secured Obligations have been indefeasibly paid in full.

     The terms and provisions concerning the indemnification of the DIP Agent and the DIP

     Lenders shall continue in these Chapter 11 Cases, in any Successor Cases, following

     dismissal of these Chapter 11 Cases or any Successor Cases, termination of the DIP

     Documents, and/or the indefeasible repayment of the DIP Obligations.

       SS.    Effect of Dismissal of these Chapter 11 Cases. If these Chapter 11 Cases are

dismissed, converted, or substantively consolidated, then neither the entry of this Interim Order

                                               67
              Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 68 of 72



nor the dismissal, conversion, or substantive consolidation of these Chapter 11 Cases shall affect

the rights of the DIP Secured Parties and the Prepetition Secured Parties (as to the Adequate

Protection) under their respective documents or this Interim Order, and all of the respective

rights and remedies thereunder of the DIP Secured Parties and the Prepetition Secured Parties

shall remain in full force and effect as if these Chapter 11 Cases had not been dismissed,

converted, or substantively consolidated. Notwithstanding the entry of an order dismissing any

of these Chapter 11 Cases at any time, (i) the Adequate Protection Liens, DIP Liens and the

Superpriority Claims granted to and conferred pursuant to this Interim Order and the DIP

Documents shall continue in full force and effect and shall maintain their priorities as provided

in this Interim Order until all DIP Obligations and the Prepetition Secured Obligations shall have

been paid and satisfied in full and all commitments to lend under the DIP Documents have been

terminated, and (ii) the Court shall retain jurisdiction, notwithstanding such dismissal, to the

extent allowed by applicable law, for the purpose of enforcing the DIP Liens, the Superpriority

Claims, and the Adequate Protection Liens granted in this Interim Order and the DIP Documents.

       TT.     Conflicts. In the event of any inconsistency between the terms and conditions of

the New Side Letter, this Interim Order, and the DIP Credit Agreement, the provisions of the

New Side Letter, the Interim Order, and the DIP Credit Agreement shall control in the following

order: first, the applicable provision of the New Side Letter (but solely with respect to the parties

thereto); second, this Interim Order; and last, the DIP Credit Agreement.

       UU.     Retention of Jurisdiction. Notwithstanding any provision in the DIP Documents

or the Prepetition Loan Documents, the Court shall retain jurisdiction over all matters pertaining

to the implementation, interpretation, and enforcement of this Interim Order, the DIP Facility, or

the DIP Documents.

                                                 68
             Case 19-11781-LSS          Doc 62     Filed 08/14/19     Page 69 of 72



       VV.     Challenge Deadline. The stipulations and releases of the Debtors contained in

Paragraphs 19 and DD of this Interim Order (a) shall be binding upon the Debtors for all

purposes; and (b) shall be binding upon all other parties in interest, including any statutory

committee, for all purposes unless (1) a party (subject in all respects to any agreement or

applicable law which may limit or affect such entities right or ability to do so) has properly filed

an adversary proceeding or contested matter by no later than 75 days from the Petition Date (or,

in the case of any Creditors’ Committee, if appointed within 30 days of the Petition Date, 60

days from the date of such appointment, if appointed after 30 days of the Petition Date, then 75

days from the Petition Date ) (such applicable period of time, the “Challenge Deadline”);

provided, however, that if these cases convert to cases under chapter 7, or if a chapter 11 trustee

is appointed, prior to the Challenge Deadline, that the Challenge Deadline shall be extended for

the chapter 7 or chapter 11 trustee to 45 days after their appointment), (x) challenging the extent,

priority, validity, perfection, amount, or allowability of the Prepetition Loan Documents or the

Prepetition Agents’ or the Prepetition Secured Parties’ security interests in and liens upon the

Prepetition Collateral, or (y) otherwise asserting any claims or causes of action against the

Prepetition Agents or the Prepetition Secured Parties on behalf of the Debtors’ estates; and (2)

the Court rules in favor of the plaintiff in any such timely and properly filed adversary

proceeding or contested matter. If no such adversary proceeding or contested matter is properly

filed as of such dates or the Court does not rule in favor of the plaintiff in any such proceeding,

then: (a) the stipulations and releases contained in this Interim Order shall be binding on all

parties in interest, including any statutory committee; (b) the obligations of the Debtors under the

Prepetition Loan Documents shall constitute allowed claims for all purposes in these Chapter 11

Cases and any Successor Cases; (c) the Prepetition Agents’ and the Prepetition Secured Parties’

                                                 69
             Case 19-11781-LSS         Doc 62     Filed 08/14/19     Page 70 of 72



security interests in and liens upon the Prepetition Collateral shall be deemed to have been, as of

Petition Date, legal, valid, binding, perfected, security interests and liens, not subject to

recharacterization, subordination or otherwise avoidable; and (d) the Prepetition Secured

Obligations and the Prepetition Agents’ and the Prepetition Secured Parties’ security interests in

and liens on the Prepetition Collateral shall not be subject to any other or further challenge by

any statutory committee or any other party in interest seeking to exercise the rights of the

Debtors’ estates, including, without limitation, any successor thereto. If any such adversary

proceeding or contested matter is properly filed as of such dates, the stipulations and releases

contained in this Interim Order shall remain binding and preclusive (i) on any a party who did

not file such adversary proceeding or contested matter; provided, that this provision shall not

limit creditors and other persons and entities from benefitting from any successful challenge

brought by any statutory committee or chapter 7 or 11 trustee, and (ii) as to any party who did

file such adversary proceeding or contested matter, except to the extent that such admissions and

releases were challenged in such adversary proceeding or contested matter. Nothing contained in

this Interim Order shall be deemed to grant standing to any party to commence any such

adversary proceeding or contested matter.

       WW. Prepetition Intercreditor Agreement. Nothing herein shall in any way affect,

impair, or diminish the rights and remedies of any party to the Prepetition Intercreditor

Agreement with respect thereto.

       XX.     Waiver of Applicable Stay. Any applicable stay (including, without limitation,

under Bankruptcy Rule 6004(h)) is hereby waived and shall not apply to this Interim Order.




                                                70
             Case 19-11781-LSS        Doc 62     Filed 08/14/19    Page 71 of 72



       YY.    New Side Letter. Notwithstanding anything to the contrary in this Interim Order

or the DIP Documents, nothing herein shall approve the New Side Letter or any of the terms

thereof and the Debtors are not bound by the New Side Letter or the terms thereof.

       ZZ.    Final Hearing. A Final Hearing on the Motion shall be heard before the Court on

September 11, 2019 at 2:30 p.m. (Eastern Standard Time) at the United States Bankruptcy

Court for the District of Delaware. Any party-in-interest objecting to the relief sought in the

Final Order shall submit any such objection in writing and file the same with the Court (with a

courtesy copy to chambers) and serve such objection no later than September 4, 2019 at 4:00

p.m. (Eastern Standard Time) on (i) the Debtors, Furie Operating Alaska, LLC, 188 W.

Northern Lights Blvd., Anchorage, Alaska Attn: David Elder (d.elder@furiealaska.com);

(ii) counsel for the Debtors, McDermott Will & Emery LLP, 340 Madison Avenue, New York,

NY 10173, Attn: Timothy W. Walsh (twwalsh@mwe.com) and Riley T. Orloff

(rorloff@mwe.com); (iii) proposed co-counsel for the Debtors, Womble Bond Dickinson (US)

LLP, 1313 North Market Street, Suite 1200, Wilmington, DE 19801, Attn: Matthew P. Ward

(matthew.ward@wbd-us.com) and Ericka F. Johnson (Ericka.johnson@wbd-us.com); (iv)

counsel to DIP Agent and Prepetition Term Loan Administrative Agent, Kirkland & Ellis LLP,

300 North LaSalle Street, Chicago, Illinois 60654, Attn: Chad J. Husnick, P.C.

(chad.husnick@kirkland.com) and Kirkland & Ellis LLP, 601 Lexington Avenue, New York,

New York 10022, Attn: George Klidonas (george.klidonas@kirkland.com); (v) co-counsel to

DIP Agent and Prepetition Term Loan Administrative Agent, Richards Layton & Finger, One

Rodney Square, 920 North King Street, Wilmington, DE 19801, Attn: Mark D. Collins

(collins@rlf.com); (vi) counsel to the Melody Lenders, Milbank LLP, 55 Hudson Yards, New

York 10001, Attn: Abhilash M. Raval (araval@milbank.com) and Lauren C. Doyle

                                               71
             Case 19-11781-LSS          Doc 62     Filed 08/14/19     Page 72 of 72



(ldoyle@milbank.com); (vii) counsel to the McGinty Lender, Stinson LLP, Attn: Adam M.

Nathe (adam.nathe@stinson.com); and (viii) the Office of the United States Trustee for the

District of Delaware, Region 3, J. Caleb Boggs Federal Building, 844 King Street, Suite 2207,

Lockbox 35, Wilmington, DE 19801, Attn: Juliet Sarkessian (Juliet.M.Sarkessian@usdoj.gov).

       AAA. This Interim Order, and the notice of the final hearing and objection deadline

related thereto, and the Motion shall be served on the largest 30 unsecured creditors of the

Debtors; any Committee (if and when it is appointed); all parties known to the Debtors to be

asserting liens against or security interest in, any of the collateral that is the subject of this

Interim Order; the Internal Revenue Service; all state taxing authorities in the states in which the

Debtors have any tax liabilities; any federal or state regulatory authorities governing the Debtors’

industry; the Environmental Protection Agency and state environmental agencies in the states in

which the Debtors operate; the U.S. Attorney’s Office, Delaware Attorney General; the U.S.

Trustee; and any party filing a request for service under Bankruptcy Rule 2002 in these cases.

               SO ORDERED by the Court this _____day of ________, 2019.




      Dated: August 14th, 2019                   72   LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
